EXHIBIT 99.2 Supplemental Financial Information March 31, 2008 (Unaudited) Table of Contents Page No. Corporate Profile 1 Consolidated Statements of Income 2 Consolidated Balance Sheets 3 Summary Operating Data 4 - 5 Funds from Operations Dividends General and Administrative Expenses Net Operating Income Rentals Interest Expense Fee Income From Real Estate Joint Ventures and Partnerships Property Joint Venture Reporting 6 - 9 Financial Statements of Unconsolidated Joint Ventures and Partnerships at 100% Financial Statements of Unconsolidated Joint Ventures and Partnerships at Prorata Share Investments in Unconsolidated Real Estate Joint Ventures and Partnerships Mortgage Debt Information for Unconsolidated Real Estate Joint Ventures and Partnerships Summary Balance Sheet Information 10 Common Share Data Capitalization Capital Availability Credit Ratings Debt Information 11 - 12 Outstanding Balance Summary Fixed vs Variable Rate Debt Secured vs Unsecured Debt Coverage Ratios Weighted Average Interest Rates Schedule of Maturities Other Information 13 - 14 Tenant Diversification Lease Expirations Leasing Production Average Minimum Rent per Square Foot Occupancy Property Information 15 - 37 Property Investment Summary Acquisition Summary Disposition Summary New Development Properties (by Stabilization) Total Net Operating Income at Prorata Share by Geographic Region Average Base Rents by CBSA Property Listing Statements of Consolidated Income at Prorata Share 38 Consolidated Balance Sheets at Prorata Share 39 This supplemental financial information package contains historical information of the Company. Certain information contained in this Supplemental Financial Information package includes certain forward-looking statements reflecting Weingarten Realty Investors’ expectations in the near term that involve a number of risks and uncertainties; however, many factors may materially affect the actual results, including demand for our properties, changes in rental and occupancy rates, changes in property operating costs, interest rate fluctuations, and changes in local and general economic conditions.Accordingly, there is no assurance that WRI’s expectations will be realized. Table of Contents Corporate Profile Weingarten Realty Investors is an unincorporated trust organized under the Texas Real Estate Investment Trust Act that, through its predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.As of March 31, 2008, we owned or operated under long-term leases, interests in381 developed income-producing properties and 35 properties that are in various stages of development (including 7 which are income-producing), which are located in 23 states that span the United States from coast to coast.Included in the portfolio are 335 shopping centers, 78 industrial projects, and 3 other operating properties.Our interests in these properties aggregated approximately 48.8 million square feet of leasable area.Our properties were 93.7% leased as of March 31, 2008, and historically our portfolio occupancy rate has never been below 90%. Corporate Office 2600 Citadel Plaza Drive P. O. Box 924133 Houston, TX 77292-4133 713-866-6000 www.weingarten.com Regional Offices Atlanta, GA Dallas, TX Ft. Lauderdale, FL Las Vegas, NV Los Angeles, CA Orlando, FL Phoenix, AZ Raleigh, NC Sacramento, CA Stock Listings New York Stock Exchange: Common Shares WRI Series D Preferred Shares WRI-PD Series E Preferred Shares WRI-PE Series F Preferred Shares WRI-PF Page 1 Table of Contents Weingarten Realty Investors Consolidated Statements of Income (in thousands, except per share amounts) (as reported) Three Months Ended March 31, Twelve Months Ended December 31, 2008 2007 2007 2006 2005 2004 Revenues: Rentals $ 152,428 $ 140,668 $ 582,497 $ 528,281 $ 478,581 $ 429,842 Other 2,732 2,020 13,327 6,826 6,219 8,202 Total 155,160 142,688 595,824 535,107 484,800 438,044 Expenses: Depreciation and amortization 43,324 31,685 130,931 120,765 110,278 98,071 Operating 26,748 23,042 105,619 87,475 72,668 68,100 Ad valorem taxes 18,249 16,184 68,248 62,318 55,857 49,434 General and administrative 6,854 6,609 26,979 23,801 17,379 16,122 Impairment loss 3,200 Total 95,175 77,520 331,777 294,359 256,182 234,927 Operating Income 59,985 65,168 264,047 240,748 228,618 203,117 Interest Expense (35,480 ) (36,089 ) (148,829 ) (145,374 ) (129,160 ) (116,142 ) Interest and Other Income 1,049 1,712 8,486 9,044 2,860 1,389 Loss on Redemption of Preferred Shares (3,566 ) Equity in Earnings of Real Estate Joint Ventures and Partnerships, net (a) 5,247 3,347 19,853 14,655 6,610 5,384 Income Allocated to Minority Interests (1,826 ) (1,178 ) (10,237 ) (6,414 ) (6,060 ) (4,928 ) Gain on Sale of Properties 12 2,089 4,086 22,493 22,306 1,562 Gain on Land and Merchant Development Sales 519 666 16,385 7,166 804 (Provision) Benefit for Income Taxes (747 ) 9 (4,073 ) (1,366 ) Income From Continuing Operations 28,759 35,724 149,718 140,952 125,978 86,816 Operating Income From Discontinued Operations 265 2,805 4,640 18,564 28,216 29,682 Gain on Sale of Properties From Discontinued Operations 8,370 12,856 83,659 145,494 65,459 24,883 Income From Discontinued Operations 8,635 15,661 88,299 164,058 93,675 54,565 Net Income 37,394 51,385 238,017 305,010 219,653 141,381 Preferred Share Dividends (8,618 ) (4,728 ) (25,375 ) (10,101 ) (10,101 ) (7,470 ) Net Income Available to Common Shareholders $ 28,776 $ 46,657 $ 212,642 $ 294,909 $ 209,552 $ 133,911 Net Income Per Common Share - Basic $ 0.34 $ 0.54 $ 2.49 $ 3.36 $ 2.35 $ 1.55 Net Income Per Common Share - Diluted $ 0.34 $ 0.53 $ 2.44 $ 3.27 $ 2.31 $ 1.54 (a)See Page7 for the Company's prorata share of the operating results of its unconsolidated real estate joint ventures and partnerships. Page 2 Table of Contents Weingarten Realty Investors Consolidated Balance Sheets (in thousands, except per share amounts) (as reported) March 31, December 31, 2008 2007 ASSETS Property $ 4,993,765 $ 4,972,344 Accumulated Depreciation (789,244 ) (774,321 ) Property Held for Sale, net 7,590 Property, net 4,212,111 4,198,023 Investment in Real Estate Joint Ventures and Partnerships (a) 297,412 300,756 Total 4,509,523 4,498,779 Notes Receivable from Real Estate Joint Ventures and Partnerships 109,661 81,818 Unamortized Debt and Lease Costs 118,368 114,969 Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $8,990 in 2008 and $8,721 in 2007) 95,628 94,607 Cash and Cash Equivalents 61,488 65,777 Restricted Deposits and Mortgage Escrows 31,066 38,884 Other 117,951 98,509 Total $ 5,043,685 $ 4,993,343 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 3,214,656 $ 3,165,059 Accounts Payable and Accrued Expenses 117,111 155,137 Other 99,754 104,439 Total 3,431,521 3,424,635 Minority Interest 160,449 96,885 Commitments and Contingencies Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest;100 shares issued and outstanding in 2008 and 2007;liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2008 and 2007;liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 80 shares issued and outstanding in 2008 and 2007; liquidation preference $200,000 2 2 Variable-rate Series G cumulative redeemable preferred shares of beneficial interest, 80 shares issued and outstanding in 2008 and 2007; liquidation preference $200,000 2 2 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 83,933 in 2008 and 85,146 in 2007 2,528 2,565 Treasury Shares of Beneficial Interest - par value, $.03 per share; 1,370 shares outstanding in 2007 (41 ) Accumulated Additional Paid-In Capital 1,444,180 1,442,027 Net Income in Excess of Accumulated Dividends 27,459 42,739 Accumulated Other Comprehensive Loss (22,460 ) (15,475 ) Shareholders' Equity 1,451,715 1,471,823 Total $ 5,043,685 $ 4,993,343 (a)This represents the Company's investment of its unconsolidated real estate joint ventures and partnerships.See page7 for additional information. Page 3 Table of Contents Weingarten Realty Investors Summary Operating Data (in thousands, except per share amounts) Three Months Ended March 31, 2008 2007 Funds from Operations Numerator: Net income available to common shareholders $ 28,776 $ 46,657 Depreciation and amortization 42,302 31,979 Depreciation and amortization of unconsolidated real estate joint ventures and partnerships 2,540 2,057 Gain on sale of properties (7,736 ) (14,945 ) Gain on sale of properties of unconsolidated real estate joint ventures and partnerships (14 ) Funds from Operations - Basic 65,868 65,748 Funds from operations attributable to operatingpartnership units 1,106 Funds from Operations - Diluted $ 65,868 $ 66,854 Denominator: Weighted average shares outstanding - Basic 83,679 86,005 Effect of dilutive securities: Share options and awards 488 1,123 Operating partnership units 2,681 Weighted average shares outstanding - Diluted 84,167 89,809 Funds from Operations per Share - Basic $ 0.79 $ 0.76 Funds from Operations Per Share - Diluted $ 0.78 $ 0.74 Growth in Funds from Operations per Share - Diluted 5.4 % Dividends Common Dividends per Share $ 0.525 $ 0.495 Common Dividends Paid as a % of Funds from Operations 66.9 % 65.1 % General and Administrative Expenses General and Administrative Expenses/Total Revenue 4.4 % 4.6 % General and Administrative Expenses/Total Assets before Depreciation 0.12 % 0.13 % Net Operating Income * Same Property NOI Growth: ** Retail 0.7 % 3.2 % Industrial 1.8 % 2.5 % Total 0.8 % 3.1 % * Includes the Company's share of unconsolidated real estate joint ventures and partnerships and excludes its partners' share of consolidated real estate joint ventures and partnerships ("Prorata Share"). **Same Property NOI Growth excludes the effect of lease cancellation income and straight line rent adjustments. The National Association of Real Estate Investment Trusts defines funds from operations as net income (loss) available to common shareholders computed in accordance with generally accepted accounting principles, excluding gains or losses from sales of real estate assets and extraordinary items, plus depreciation and amortization of operating properties, including our share of unconsolidated real estate joint ventures and partnerships.We calculate FFO in a manner consistent with the NAREIT definition. Management uses FFO as a supplemental measure to conduct and evaluate our business because there are certain limitations associated with using GAAP net income by itself as the primary measure of our operating performance.Historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values instead have historically risen or fallen with market conditions, management believes that the presentation of operating results for real estate companies that uses historical cost accounting is insufficient by itself.There can be no assurance that FFO presented by us is comparable to similarly titled measures of other REITs. FFO should not be considered as an alternative to net income or other measurements under GAAP as an indicator of our operating performance or to cash flows from operating, investing or financing activities as a measure of liquidity.FFO does not reflect working capital changes, cash expenditures for capital improvements or principal payments on indebtedness. Page 4 Table of Contents Weingarten Realty Investors Summary Operating Data (continued) (in thousands) Three Months Ended March 31, 2008 2007 Rentals Base minimum rent, net $ 115,814 $ 108,307 Straight line rent 2,699 2,169 Adjustment for out-of-market mortgage debt acquired 890 785 Percentage rent 1,602 1,792 Tenant reimbursements 31,423 27,615 Total $ 152,428 $ 140,668 Three Months Ended March 31, 2008 2007 Interest Expense Interest paid or accrued $ 42,259 $ 43,746 Adjustment for out-of-market mortgage debt acquired (1,601 ) (1,802 ) Gross interest expense 40,658 41,944 Less: Capitalized interest (5,178 ) (5,855 ) Interest expense $ 35,480 $ 36,089 Three Months Ended March 31, 2008 2007 Fee Income from Real Estate Joint Ventures and Partnerships Recurring $ 1,632 $ 1,053 Non-Recurring - 20 Total $ 1,632 $ 1,073 March 31, December 31, 2008 2007 Property Land $ 973,767 $ 974,145 Land held for development 60,913 62,033 Land under development 227,769 223,827 Buildings and improvements 3,529,694 3,533,037 Construction in-progress 201,622 179,302 Total $ 4,993,765 $ 4,972,344 Page 5 Table of Contents Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% (in thousands) Three Months Ended March 31, 2008 2007 Revenues: $ 38,673 $ 31,219 Expenses: Depreciation and amortization 8,618 7,003 Interest 3,921 5,090 Operating 6,263 4,615 Ad valorem taxes 4,788 4,055 General and administrative 265 165 Total 23,855 20,928 Gain on land and merchant development sales 495 Gain on sale of properties 38 Net income $ 15,351 $ 10,291 March 31, December 31, 2008 2007 ASSETS Property $ 1,695,028 $ 1,660,915 Accumulated depreciation (80,207 ) (71,998 ) Property, net 1,614,821 1,588,917 Other assets 217,166 238,166 Total $ 1,831,987 $ 1,827,083 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 377,650 $ 378,206 Amounts payable to Weingarten Realty Investors 114,389 87,191 Other liabilities 125,687 138,150 Accumulated equity 1,214,261 1,223,536 Total $ 1,831,987 $ 1,827,083 Page 6 Table of Contents Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Prorata Share (in thousands) Three Months Ended March 31, 2008 2007 Revenues: $ 10,680 $ 9,198 Expenses: Depreciation and amortization 2,540 2,057 Interest 813 1,503 Operating 1,756 1,373 Ad valorem taxes 1,310 1,122 General and administrative 83 72 Total 6,502 6,127 Gain on land and merchant development sales 182 Gain on sale of properties 14 Net Income $ 4,374 $ 3,071 March 31, December 31, 2008 2007 ASSETS Property $ 471,410 $ 456,007 Accumulated Depreciation (28,995 ) (26,604 ) Property, net 442,415 429,403 Other Assets 83,014 89,310 Total $ 525,429 $ 518,713 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 115,919 $ 115,967 Amounts Payable to Weingarten Realty Investors 54,592 40,852 Accounts Payable and Accrued Expenses 49,393 53,315 Total 219,904 210,134 Accumulated Equity 305,525 308,579 Total $ 525,429 $ 518,713 Notes: The Consolidated Financial Statements at prorata share include only the real estate operations of joint ventures and partnerships at WRI's ownership percentages.Prorata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. Page 7 Table of Contents Weingarten Realty Investors Investments in Unconsolidated Real Estate Joint Ventures & Partnerships March 31, 2008 (In Thousands) Weingarten Realty Joint Venture Partner Number of Properties Total GLA Total Assets Total Debt Ownership Interest Share of Debt Investment Balance Equity in Earnings of Unconsolidated JVs TIAA Florida Retail LLC 7 1,261 $ 344,351 $ - 20.0 % $ - $ 65,715 $ 829 AEW SRP, LLC 9 895 173,336 105,384 25.0 % 26,346 14,578 (119 ) Collins 8 1,096 138,888 12,058 50.0 % 6,029 48,194 716 AEW - Institutional Client 6 523 137,805 70,449 20.0 % 14,090 12,336 152 BIT Retail 3 715 - - 20.0 % - 29,345 (0 ) BIT Investment Thirty-Six, LP 12 4,068 236,919 25,015 20.0 % 5,003 34,516 382 Eagle AN, LP 7 2,050 51,566 35,970 20.0 % 7,194 - 18 Other 24 3,050 749,122 128,775 44.5 % 57,257 92,728 3,269 Total 76 13,658 $ 1,831,987 $ 377,650 26.7 % $ 115,919 $ 297,412 $ 5,247 Joint Venture Description RETAIL TIAA Florida Retail LLC Joint venture with an institutional partner, TIAA-CREF Global Real Estate. AEW SPR, LLC Retail joint venture with an institutional partner through AEW Capital Management Collins Primarily a development joint venture in the Texas Rio Grande valley AEW - Institutional Client Joint venture with an institutional partner through AEW Capital Management BIT Retail Retail joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust INDUSTRIAL BIT Investment Thirty-Six, LP Industrial joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust Eagle AN, LP Industrial joint venture with American National Insurance Company Page 8 Table of Contents Weingarten Realty Investors Mortgage Debt Information for Unconsolidated Real EstateJoint Ventures & Parnerships March 31, 2008 (In Thousands) Joint Venture Partner Number of Properties Mortgage Balance Average Interest Rate (1) Average Remaining Term (yrs) TIAA Florida Retail LLC 7 - - - AEW SRP, LLC 9 $ 105,384 5.7 % 7.8 Collins 8 12,058 6.0 % 13.3 AEW - Institutional Client 6 70,449 5.7 % 5.9 BIT Retail 3 - - - BIT Investment Thirty-Six, LP 12 25,015 6.4 % 3.6 Eagle AN, LP 7 35,970 8.1 % 2.4 Other 24 53,057 5.6 % 5.5 Total 76 $ 301,932 6.0 % 6.2 (1) All mortgages are fixed rate except for one of the "other" which has a variable-rate mortgage ($3.4 million). Page 9 Table of Contents Weingarten Realty Investors Summary Balance Sheet Information (in thousands, except common share data and percentages) March 31, December 31, 2008 2007 Common Share Data Closing Market Price $ 34.44 $ 31.44 Dividend Yield 6.10 % 6.30 % 90-Day Average Trading Volume 626,713 468,050 Capitalization (As reported) Debt $ 3,214,656 $ 3,165,059 Preferred Shares 547,500 547,500 Common Shares at Market 2,890,653 2,633,917 Operating Partnership Units at Market 81,382 75,959 Total Market Capitalization $ 6,734,191 $ 6,422,435 Debt to Total Market Capitalization 47.7 % 49.3 % Capitalization (Prorata) Debt $ 3,160,646 $ 3,242,349 Preferred Shares 547,500 547,500 Common Shares at Market 2,890,653 2,633,917 Operating Partnership Units at Market 81,382 75,959 Total Market Capitalization $ 6,680,181 $ 6,499,725 Debt to Total Market Capitalization 47.3 % 49.9 % Capital Availability Unused Portion of $evolver $ 288,684 $ 310,793 Shelf Registration - $1 Billion Effective April 2003 85,430 85,430 Shelf Registration - $1.5 Billion Effective September 2004 1,300,000 1,300,000 Shelf Registration - $50 Million Effective September 2004 50,000 50,000 Total $ 1,724,114 $ 1,746,223 Credit Ratings S&P Moody's Senior Debt BBB+ Baa1 Preferred Shares BBB Baa2 Page 10 Table of Contents Weingarten Realty Investors Debt Information (in thousands, except percentages) 1st Quarter 4th Quarter March 31, Weighted December 31, Weighted 2008 Average Rate 2007 Average Rate Outstanding Balance Summary (1) Mortgage Debt $ 1,064,298 6.46 % $ 1,035,578 7.19 % 7% 2011 Bonds 200,000 7.00 % 200,000 7.00 % 3.95% Convertible Bonds (2) 575,000 3.95 % 575,000 3.95 % Unsecured Notes Payable 1,065,867 5.86 % 1,065,867 5.87 % Revolving Credit Agreements (3) 275,940 4.23 % 255,000 5.54 % Industrial Revenue Bonds 3,826 4.27 % 3,889 4.92 % Obligations under Capital Leases 29,725 5.87 % 29,725 6.22 % Total Debt - As Reported 3,214,656 5.63 % 3,165,059 6.08 % Less: Minority Partners' Interests (169,529 ) (38,677 ) Plus: WRI Share of Unconsolidated Joint Ventures 115,519 115,967 Total Debt - Prorata Share $ 3,160,646 5.67 % $ 3,242,349 6.06 % March 31, December 31, 2008 % of Total 2007 % of Total Fixed vs Variable Rate Debt (at Prorata Share) (includes the effect of interest rate swaps) Fixed-rate debt $ 2,817,406 89.1 % $ 2,919,947 90.1 % Variable-rate debt 343,240 10.9 % 322,402 9.9 % Total $ 3,160,646 100.0 % $ 3,242,349 100.0 % Secured vs Unsecured Debt (at Prorata Share) Secured Debt $ 1,042,063 33.0 % $ 1,146,843 35.4 % Unsecured Debt 2,118,583 67.0 % 2,095,506 64.6 % Total $ 3,160,646 100.0 % $ 3,242,349 100.0 % Coverage Ratios (at Prorata Share trailing 4 quarters) Fixed Charge Coverage 2.08x 2.07x Interest Coverage 2.35x 2.29x Debt Service Coverage 2.30x 2.24x As Prorata Reported Share Weighted Average Interest Rates (1) Three months ended 03/31/08 5.63% 5.67 % Twelve months ended 12/31/07 6.08% 6.07 % (1) Weighted average interest rates exclude the effects of FAS 141 and loan costs related to financing. (2) The convertible bonds mature August 1, 2026 with a call option anytime after August 2011 and an initial conversion price of $49.075 per share. (3) Weighted average revolving interest rate excluding the effect of the commitment fee was 3.99% in first quarter 2008 and 5.23% in fourth quarter Page 11 Table of Contents Weingarten Realty Investors Debt Information (in thousands, except percentages) Schedule of Maturities at March 31, 2008 As Reported Prorata Share Maturities Rate(6) Maturities Rate(6) Floating Rate Fixed Rate 2008 (1) (2) 128,434 6.57 % 130,514 6.63 % 4,840 125,674 2009 113,506 6.47 % 113,280 6.56 % 9,795 103,485 2010 119,183 6.44 % 127,971 6.48 % 745 127,226 2011 (3) 891,893 4.94 % 885,562 4.94 % 488 885,074 2012 335,317 5.51 % 321,731 5.52 % 679 321,052 2013 334,984 5.70 % 287,084 5.64 % 841 286,243 2014 375,249 5.36 % 386,521 5.37 % 3,102 383,419 2015 249,943 6.04 % 217,223 5.61 % 1,124 216,099 2016 143,517 5.88 % 172,992 5.60 % 1,296 171,696 2017 29,680 5.59 % 33,657 5.51 % 1,456 32,201 Thereafter 166,102 6.63 % 157,263 6.01 % 30,793 126,470 Subtotal 2,887,808 2,833,798 55,159 2,778,639 Revolvers (4) 275,940 4.23 % 275,940 4.23 % 275,940 Other (5) 50,908 50,908 50,908 Swap Maturities: 2014 50,000 (50,000 ) 2029 (37,859 ) 37,859 Total $ 3,214,656 5.63 % $ 3,160,646 5.67 % $ 343,240 $ 2,817,406 (1) Includes $2.7 million of amortizing industrial revenue bonds with a final maturity date of 2015 that are currently callable by the lender. (2) Includes $25 million of MTN's maturing 2028 with 10, 12 and 20 year put options. (3) Includes $575 million of Convertible debt maturing in 2026 with a 5 year call option. (4) Includes the effect of the commitment fee. (5) Other includes capital leases, FAS 141 adjustment and market value of swaps. (6) Interest rates exclude the effects of FAS 141 and loan costs related to financing. Page 12 Table of Contents Weingarten Realty Investors Tenant Diversification by Percent of Rental Revenues at Prorata Share (in thousands, except percentages and # of units) % of Prorata # of Units Rental Square Rank Tenant Name DBA’s Revenue Feet 1 THE KROGER CO. Kroger, Smith Food, Ralphs, Fry's Food, King Soopers 30 2.26 % 1,606 2 T.J.X. COMPANIES, INC. T.J. Maxx, Marshalls, Home Goods 32 1.52 % 809 3 ROSS STORES, INC. Ross Dress for Less 32 1.42 % 707 4 SAFEWAY, INC. Safeway, Randalls, Von's 20 1.37 % 989 5 PUBLIX SUPER MARKETS, INC. 21 1.13 % 734 6 HOME DEPOT, INC. 7 1.13 % 806 7 OFFICE DEPOT, INC. 26 0.99 % 525 8 BLOCKBUSTER VIDEO 52 0.87 % 261 9 GAP, INC. Gap, Old Navy, Banana Republic 19 0.82 % 297 10 PETSMART, INC. 17 0.81 % 326 11 BARNES & NOBLE INC. Barnes & Noble, Bookstop Booksellers 11 0.77 % 252 12 CIRCUIT CITY 8 0.77 % 293 13 PETCO ANIMAL SUPPLIES, INC. 23 0.73 % 264 14 H E BUTT GROCERY 6 0.68 % 375 15 OFFICE MAX INC. 12 0.62 % 269 16 LINENS 'N THINGS, INC. 10 0.58 % 251 17 BED BATH & BEYOND, INC. 17 0.58 % 323 18 RALEY'S Raley's Bel Air Markets 6 0.55 % 331 19 HARRIS TEETER 6 0.54 % 287 20 TOYS 'R' US 9 0.53 % 312 21 STAPLES 11 0.52 % 258 22 ACADEMY SPORTS & OUTDOORS 5 0.50 % 567 23 DOLLAR TREE STORES, INC. Dollar Tree, Greenbacks 29 0.49 % 264 24 BEST BUY, INC. 9 0.49 % 210 25 SUPERVALU, INC. 8 0.45 % 317 Total 426 21.12 % 11,633 Page 13 Table of Contents Weingarten Realty Investors Leasing Information (in thousands, except percentages and # of units and leases, prorata share) Lease Expirations Shopping Center Industrial Total Percentage of Percentage of Percentage of Prorata Prorata Prorata Year Expiring Sq. Ft. Revenue Sq. Ft. Revenue Sq. Ft. Revenue 2008 5.44 % 5.69 % 13.50 % 14.38 % 7.37 % 6.65 % 2009 12.02 % 12.14 % 19.38 % 18.01 % 13.78 % 12.78 % 2010 13.55 % 14.87 % 16.82 % 18.01 % 14.32 % 15.21 % 2011 13.73 % 14.63 % 10.96 % 12.43 % 13.05 % 14.38 % 2012 11.90 % 13.08 % 16.64 % 15.94 % 13.03 % 13.39 % 2013-2017 26.95 % 26.35 % 22.34 % 20.93 % 25.81 % 25.74 % 2018-2027 15.49 % 12.45 % 0.37 % 0.30 % 11.94 % 11.14 % Leasing Production - New Leases and Renewals Number Increase of Leases Square Feet in Base Rent Three Months Ended March 31, 2008 Retail 239 1,086 13.4 % Industrial 49 643 8.0 % Total 288 1,729 12.5 % Three Months Ended March 31, 2007 Retail 256 1,200 10.4 % Industrial 48 909 4.1 % Total 304 2,109 9.0 % Average Minimum Rent per Square Foot Quarter Ended March 31, December 31, September 30, June 30, March 31, 2008 2007 2007 2007 2007 Retail $ 12.73 $ 12.57 $ 12.37 $ 12.29 $ 12.14 Industrial $ 4.92 $ 4.86 $ 4.90 $ 4.85 $ 4.98 Occupancy Quarter Ended March 31, December 31, September 30, June 30, March 31, 2008 2007 2007 2007 2007 Shopping Center Portfolio 94.8 % 95.1 % 95.2 % 95.6 % 95.4 % Industrial Portfolio 90.7 % 92.0 % 94.5 % 94.6 % 90.8 % Total Portfolio 93.7 % 94.4 % 95.1 % 95.3 % 94.4 % Note:A space is considered occupied upon execution of a lease agreement. Page 14 Table of Contents Weingarten Realty Investors Property Information (in thousands at prorata share) Property Investment Summary New Major All Acquisitions Development Repairs Other Total Three Months Ended 3/31/2008 $ 288 $ 46,897 $ 3,518 $ 15,672 $ 66,375 Year Ended 12/31/2007 565,427 218,239 18,236 64,035 865,938 Year Ended 12/31/2006 602,987 166,999 14,338 32,757 817,081 Year Ended 12/31/2005 358,990 33,171 12,858 36,791 441,810 Year Ended 12/31/2004 511,245 37,836 12,265 41,983 603,329 Page 15 Table of Contents Weingarten Realty Investors Acquisition Summary (in thousands at prorata share) Sq. Ft. of Bldg. Area Date Total Center City/State at 100% Acquired Investment Yield Joint Venture Acquisitions Shopping Centers Shoppes of Port Charlotte (25%) Port Charlotte, FL 4 01/08/08 $ 288 7.00% Grand Total Acquisitions (Y-T-D) 4 $ 288 7.00% Page 16 Table of Contents Weingarten Realty Investors Disposition Summary (in thousands at prorata share) Sq. Ft. of Bldg. Area Date Sales Weighted Sales Center City/State at 100% Sold Proceeds Cap Operating Property Sales Shopping Centers Eastpark Shopping Center Houston, TX 113 2/1/08 Ralph's Center Redondo Beach, CA 60 3/11/08 Total Operating Property Sales (Y-T-D) 173 $ 19,135 6.96 % Land and Merchant Development Sales Shopping Centers Green Valley Ranch - KFC Denver, CO 1/9/08 Eastpark - Land Houston, TX 1/31/08 Westwood Center - Firstmark Credit Union San Antonio, TX 3/14/08 Total Land and Merchant Development Sales (Y-T-D) $ 4,049 Grand Total $ 23,184 Page 17 Table of Contents Weingarten Realty Investors New Development Properties (By Stabilization) (in thousands at prorata share, except percentages) Total Percent Spent Total Square Feet Leased (1) Year Estimated Est. WRI of Building Net To- Spent Investment (2) Final Estimated Own Area (1) @ Date Inception WRI Gross ROI Stabilized Center Name Location Anchors % (Gross) Net 100% Gross 2008 To-Date Costs Costs % Date 1 Sharyland Towne Crossing* Mission, Texas Target #, HEB 50.0 % 489 178 96.3 % 97.3 % 769 25,647 25,916 51,831 1Q'08 2 Raintree Ranch Center Chandler (Phoenix),Arizona Whole Foods 100.0 % 140 137 93.5 % 93.7 % 1,320 29,105 29,105 29,105 1Q'08 3 The Village at Liberty Lake* Liberty Lake, Washington Home Depot # 50.0 % 159 0 100.0 % 100.0 % 0 175 0 0 (3) 2Q'08 4 Colonial Landing Orlando, Florida HH Greg, BedBath, PetSmart,TSA 50.0 % 267 133 93.7 % 93.7 % 1,011 13,998 15,655 31,309 3Q'08 5 Jess Ranch Marketplace* Apple Valley (Los Angeles),California Winco #, Mervyn's 50.0 % 308 107 85.9 % 90.2 % 1,997 15,444 18,332 36,664 4Q'08 6 Railwood G (Industrial)* Houston, Texas Sumotiomo 50.0 % 211 105 100.0 % 100.0 % 830 830 5,555 11,109 4Q'08 Total 2008 Stabilizations 1,573 661 94.2 % 95.6 % $ 5,926 $ 85,200 $ 94,562 $ 160,019 7 Market at Nolana* McAllen, Texas Wal-Mart # 50.0 % 267 24 55.1 % 91.9 % 384 4,654 4,334 8,668 2009 8 Market at Sharyland Place* Mission, Texas Kohl's 50.0 % 113 56 81.0 % 81.0 % 125 1,947 3,029 6,058 2009 9 Phillips Crossing Orlando, Florida Whole Foods 100.0 % 147 147 73.2 % 73.2 % 3,052 16,360 24,880 24,880 2009 10 Waterford Leland (Wilmington), North Carolina Harris Teeter 75.0 % 118 74 66.6 % 72.3 % 1,415 9,281 11,276 15,034 2009 11 The Shoppes at Parkwood Ranch Mesa (Phoenix), Arizona Hobby Lobby 100.0 % 121 108 64.4 % 68.2 % 973 6,112 18,743 18,743 2009 12 Phillips Village Orlando, Florida Wal-Mart # 100.0 % 286 66 58.6 % 90.4 % 280 13,126 15,701 15,701 2009 13 Palm Coast Landing at Town Center Palm Coast, Florida Target # 50.0 % 412 106 67.2 % 83.0 % 3,410 13,658 19,647 39,295 2009 14 Curry Ford Road Orlando, Florida McDonalds # 100.0 % 20 11 0.0 % 0.0 % -200 1,967 2,845 2,845 2009 15 Claypoint Distribution Park (Industrial) Houston, Texas Expansion 100.0 % 359 359 16.7 % 16.7 % 981 1917 17,686 17,686 2009 Total 2009 Stabilizations 1,844 953 51.8 % 69.1 % $ 10,421 $ 69,023 $ 118,140 $ 148,909 16 Riverpoint at Sheridan* Sheridan (Denver), Colorado Target #, Costco # 50.0 % 767 219 10.3 % 48.8 % 7,816 23,323 37,025 74,050 2010 17 Gateway Station Burleson (Fort Worth), Texas Kohl's #, Conn's 70.0 % 174 59 35.7 % 68.9 % 2,411 5,267 9,634 13,763 2010 18 Tomball Marketplace Tomball (Houston), Texas Academy # 100.0 % 351 245 0.0 % 30.2 % 385 26,676 43,727 43,727 2010 19 Jess Ranch Marketplace Phase III* Apple Valley (Los Angeles), California Cinemark 50.0 % 191 96 74.6 % 74.6 % 1,242 7,471 22,221 44,442 2010 20 Clermont Landing Clermont (Orlando), Florida JC Penney #, Epic Theater # 55.0 % 312 103 37.1 % 62.3 % 1,827 9,136 17,020 30,946 2010 21 Mohave Crossroads Bullhead City, Arizona Target #, Kohl's # 100.0 % 428 230 60.4 % 78.7 % 9,354 23,381 47,390 47,390 2010 22 Horne Street Market Ft. Worth, Texas 24 Hour Fitness 100.0 % 55 55 77.0 % 77.0 % 111 4,686 13,543 13,543 2010 23 Gardens of Havana Aurora (Denver), Colorado Target # 25.0 % 908 126 1.0 % 45.1 % 129 6,618 12,746 50,983 2010 24 Westwood Center San Antonio, Texas Wal-Mart # 100.0 % 266 91 4.0 % 1.4 % 236 10,672 17,624 17,624 2010 25 Westover Square San Antonio, Texas All Pad Site 67.0 % 60 0 0.0 % 0.0 % 33 2,387 0 0 (3) 2011 26 Ridgeway Trace Center Memphis, Tennessee Target # 100.0 % 312 174 0.0 % 44.1 % 2,084 29,494 53,228 53,228 2011 27 North Towne Plaza Brownsville, Texas Lowe's # 75.0 % 297 127 0.0 % 42.9 % 1,225 9,049 20,709 27,612 2011 28 Southern Pines Village Southern Pines, North Carolina 100.0 % 201 69 0.0 % 0.0 % 230 9,092 17,685 17,685 2011 29 Gladden Farms Marana (Tucsan), Arizona Fry's # 50.0 % 174 32 0.0 % 62.7 % 11 2,543 6,584 13,169 2011 30 300 West Town Center* Salt Lake City, Utah 31.8 % 247 26 0.0 % 0.0 % 478 885 6,590 20,704 2011 31 Decatur 215 Las Vegas, Nevada Target # 50.0 % 376 122 1.0 % 35.9 % 2,280 17,233 40,109 80,217 2011 32 Surf City Crossing Surf City (Wilmington), North Carolina Harris Teeter 75.0 % 71 53 69.1 % 69.1 % 146 4,580 5,264 7,018 2011 33 North Sharyland Crossing* Mission, Texas 50.0 % 320 72 0.0 % 0.0 % -20 3,637 9,183 18,367 2012 34 South Fulton Crossing Union City (Atlanta), Georgia 50.0 % 435 129 0.6 % 0.4 % 268 10,585 22,602 45,204 2013 35 Stevens Ranch San Antonio, Texas 50.0 % 932 283 0.0 % 0.0 % 305 20605 41,765 83,530 2013 Total 2010 and beyond Stabilizations 6,876 2,311 13.7 % 33.3 % $ 30,550 $ 227,320 $ 444,650 $ 703,203 Total 35 Properties Under Development 10,293 3,925 36.2 % 49.2 % $ 46,897 $ 381,543 $ 657,352 $ 1,012,130 8.9% 2008 Stabilizations 1,573 661 94.2 % 95.6 % $ 5,926 $ 85,200 $ 94,562 $ 160,019 9.3% 2008 - 2009 Stabilizations 3,417 1,614 73.2 % 81.3 % $ 16,347 $ 154,223 $ 212,702 $ 308,927 9.6% *Unconsolidated Joint Venture #Denotes anchors that are not owned by Weingarten (1)Total Building Area (Gross) square footage reflects 100% ownership including square feet owned by other.WRI's share of building area (Net) square footage reflects WRI's ownership percentage excluding square feet owned by other. (2)Net of expected proceeds not yet received from anchor and pad sales (3)WRI will not have an investment interest after pad sale considerations Page 18 Table of Contents Weingarten Realty Investors Total Net Operating Income at Prorata Share by Geographic Region (1) (in thousands, except percentages) Three Months Ended March 31, Twelve Months Ended December 31, 2008 % 2007 % 2007 % 2006 % 2005 % 2004 % Western Region California $ 12,249 10.8 % $ 12,644 11.6 % $ 50,507 11.4 % $ 50,086 12.1 % $ 47,913 12.1 % $ 42,212 11.7 % Nevada 8,497 7.5 % 7,772 7.1 % 31,338 7.1 % 27,796 6.7 % 25,161 6.4 % 19,705 5.5 % Arizona 6,197 5.5 % 4,900 4.5 % 23,128 5.2 % 15,009 3.6 % 14,965 3.8 % 13,273 3.7 % Colorado 2,982 2.6 % 3,010 2.8 % 12,122 2.7 % 13,445 3.2 % 11,405 2.9 % 10,865 3.0 % New Mexico 2,847 2.5 % 2,506 2.3 % 10,310 2.3 % 11,215 2.7 % 10,157 2.6 % 8,207 2.3 % Utah 904 0.8 % 884 0.8 % 3,545 0.8 % 3,231 0.8 % 2,926 0.7 % 2,741 0.8 % Oregon 356 0.3 % 95 0.1 % 923 0.2 % 46 0.0 % - 0.0 % - 0.0 % Washington 299 0.3 % 319 0.3 % 1,277 0.3 % 251 0.1 % - 0.0 % - 0.0 % Total Western Region 34,331 30.3 % 32,130 29.5 % 133,150 30.0 % 121,079 29.2 % 112,527 28.5 % 97,003 27.0 % Central Region Texas $ 38,738 34.2 % $ 39,447 36.1 % $ 151,190 34.2 % $ 156,789 37.8 % $ 158,847 40.1 % $ 150,907 41.9 % Louisiana 2,854 2.5 % 3,349 3.1 % 12,831 2.9 % 12,755 3.1 % 15,547 3.9 % 19,783 5.5 % Kansas 452 0.4 % 577 0.5 % 1,980 0.4 % 3,714 0.9 % 6,282 1.6 % 6,926 1.9 % Arkansas 708 0.6 % 756 0.7 % 3,025 0.7 % 3,505 0.8 % 3,735 0.9 % 3,351 0.9 % Mississippi - 0.0 % - 0.0 % - 0.0 % (6 ) 0.0 % 956 0.2 % 1,016 0.3 % Illinois 783 0.7 % 751 0.7 % 2,378 0.5 % 2,985 0.7 % 2,870 0.7 % 2,959 0.8 % Missouri 305 0.3 % 435 0.4 % 1,439 0.3 % 2,193 0.5 % 2,827 0.7 % 2,719 0.8 % Oklahoma 246 0.2 % 277 0.3 % 1,009 0.2 % 3,002 0.7 % 3,616 0.9 % 3,558 1.0 % Total Central Region 44,086 38.9 % 45,592 41.8 % 173,852 39.2 % 184,937 44.5 % 194,680 49.0 % 191,219 53.1 % Eastern Region Florida $ 17,779 15.7 % $ 15,955 14.6 % $ 67,526 15.3 % $ 56,474 13.6 % $ 45,963 11.6 % $ 39,947 11.1 % North Carolina 6,666 5.9 % 6,760 6.2 % 26,770 6.1 % 23,449 5.7 % 19,575 4.9 % 14,845 4.1 % Virginia 587 0.5 % - 0.0 % 2,036 0.5 % - 0.0 % - 0.0 % - 0.0 % South Carolina 63 0.1 % 68 0.1 % 269 0.1 % 229 0.1 % - 0.0 % - 0.0 % Georgia 6,268 5.5 % 5,374 4.9 % 23,920 5.5 % 14,861 3.6 % 12,119 3.1 % 8,483 2.4 % Tennessee 1,813 1.6 % 1,656 1.4 % 6,961 1.6 % 7,386 1.8 % 5,967 1.6 % 5,777 1.6 % Kentucky 1,646 1.5 % 1,672 1.4 % 6,743 1.6 % 5,944 1.4 % 4,719 1.2 % 2,175 0.6 % Maine 24 0.0 % 110 0.1 % 381 0.1 % 433 0.1 % 538 0.1 % 457 0.1 % Total Eastern Region 34,846 30.8 % 31,595 28.7 % 134,606 30.8 % 108,776 26.3 % 88,881 22.5 % 71,684 19.9 % Total Net Operating Income $ 113,263 100.0 % $ 109,317 100.0 % $ 441,608 100.0 % $ 414,792 100.0 % $ 396,088 100.0 % $ 359,906 100.0 % (1)The Net Operating Income at Prorata Share includes the real estate operations of joint ventures at WRI's ownership percentages ranging from 7.8% to 81% except for the operations of down-reit partnerships, which are included at 100% with the applicable minority interest.Net Operating Income excludes the effect of lease cancellation income and straight-line rent adjustments.Prorata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. Page 19 Table of Contents Weingarten Realty Investors Average Base Rents by CBSA As of:3/31/2008 In Thousands, except per square foot amounts Economics reflect WRI's prorata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base # of SF Rents Rents SF Rents Rents Properties GLA Total ABR Greater than 10K SF Less than 10K SF Retail West Region Flagstaff, AZ 1 166 $ 10.22 126 $ 987 $ 7.83 40 $ 706 $ 17.86 Phoenix-Mesa-Scottsdale, AZ 16 1,283 $ 14.79 661 $ 5,893 $ 8.92 520 $ 11,572 $ 22.25 Tucson, AZ 5 729 $ 12.68 489 $ 4,427 $ 9.06 167 $ 3,886 $ 23.30 Arizona 22 2,178 $ 13.72 1,276 $ 11,307 $ 8.86 727 $ 16,165 $ 22.25 Los Angeles-Long Beach et al, CA 3 584 $ 17.10 365 $ 5,142 $ 14.09 163 $ 3,883 $ 23.84 Madera, CA 1 85 $ 12.62 52 $ 484 $ 9.29 26 $ 495 $ 19.42 Modesto, CA 1 79 $ 14.84 47 $ 515 $ 10.84 29 $ 615 $ 21.49 Redding, CA 1 121 $ 15.72 65 $ 552 $ 8.56 54 $ 1,309 $ 24.31 Riverside et al, CA 3 532 $ 18.07 259 $ 2,722 $ 10.51 208 $ 5,710 $ 27.51 SacramentoArden et al, CA 5 630 $ 12.46 330 $ 1,746 $ 5.29 249 $ 5,475 $ 21.98 San Diego-Carlsbad et al, CA 2 157 $ 20.10 73 $ 724 $ 9.96 80 $ 2,349 $ 29.31 San Francisco-Oakland et al, CA 3 447 $ 20.94 246 $ 3,499 $ 14.24 176 $ 5,321 $ 30.31 San Jose-Sunnyvale et al, CA 2 146 $ 18.40 66 $ 421 $ 6.40 71 $ 2,098 $ 29.50 Santa Cruz-Watsonville, CA 1 150 $ 8.86 93 $ 466 $ 5.00 47 $ 776 $ 16.52 Santa Rosa-Petaluma, CA 1 199 $ 11.28 162 $ 1,368 $ 8.45 33 $ 834 $ 25.05 Vallejo-Fairfield, CA 3 364 $ 15.50 180 $ 1,139 $ 6.34 157 $ 4,081 $ 25.98 California 26 3,493 $ 16.02 1,937 $ 18,778 $ 9.69 1,292 $ 32,944 $ 25.51 Colorado Springs, CO 2 297 $ 8.96 243 $ 1,793 $ 7.38 46 $ 794 $ 17.40 Denver-Aurora, CO 7 599 $ 16.48 307 $ 3,746 $ 12.20 242 $ 5,303 $ 21.92 No CBSA 1 111 $ 10.58 87 $ 640 $ 7.39 21 $ 502 $ 23.50 Colorado 10 1,006 $ 13.51 637 $ 6,179 $ 9.70 309 $ 6,598 $ 21.36 Las Vegas-Paradise, NV 12 2746 $ 13.06 1945 $ 17,742 $ 9.12 689 $ 16,653 $ 24.18 Nevada 12 2,746 $ 13.06 1,945 $ 17,742 $ 9.12 689 $ 16,653 $ 24.18 Albuquerque, NM 4 502 $ 15.17 335 $ 4,178 $ 12.46 166 $ 3,424 $ 20.62 Santa Fe, NM 1 250 $ 11.74 155 $ 1,319 $ 8.53 84 $ 1,477 $ 17.68 New Mexico 5 752 $ 14.06 490 $ 5,497 $ 11.22 250 $ 4,901 $ 19.64 Portland-Vancouver et al, OR-WA 3 120 $ 13.08 66 $ 555 $ 8.45 51 $ 966 $ 19.07 Oregon 3 120 $ 13.08 66 $ 555 $ 8.45 51 $ 966 $ 19.07 Provo-Orem, UT 1 30 $ 14.97 12 $ 158 $ 13.43 18 $ 284 $ 16.00 Salt Lake City, UT 2 276 $ 12.27 188 $ 1,921 $ 10.24 83 $ 1,401 $ 16.86 Utah 3 307 $ 12.53 200 $ 2,080 $ 10.42 101 $ 1,685 $ 16.71 Seattle-Tacoma-Bellevue, WA 4 82 $ 16.59 64 $ 934 $ 14.66 16 $ 384 $ 24.38 Washington 4 82 $ 16.59 64 $ 934 $ 14.66 16 $ 384 $ 24.38 Total West Region 85 10,684 $ 14.27 6,613 $ 63,073 $ 9.54 3,433 $ 80,296 $ 23.39 Central Region Little Rock-N. Little Rock, AR 3 358 $ 8.60 298 $ 2,220 $ 7.45 48 $ 753 $ 15.81 Arkansas 3 358 $ 8.60 298 $ 2,220 $ 7.45 48 $ 753 $ 15.81 Chicago et al, IL-IN-WI 1 304 $ 11.54 268 $ 2,647 $ 9.87 33 $ 834 $ 24.97 Illinois 1 304 $ 11.54 268 $ 2,647 $ 9.87 33 $ 834 $ 24.97 Kansas City, MO-KS 1 135 $ 9.53 76 $ 601 $ 7.89 38 $ 485 $ 12.83 Topeka, KS 1 116 $ 11.26 116 $ 1,303 $ 11.26 0 $ 0 $ 0.00 Kansas 2 251 $ 10.40 192 $ 1,904 $ 9.92 38 $ 485 $ 12.83 Baton Rouge, LA 1 155 $ 15.75 69 $ 728 $ 10.61 84 $ 1,673 $ 19.95 De Ridder, LA 1 131 $ 5.67 36 $ 127 $ 3.50 50 $ 363 $ 7.23 Hammond, LA 1 226 $ 6.73 135 $ 568 $ 4.19 89 $ 944 $ 10.59 Page 20 Table of Contents Weingarten Realty Investors Average Base Rents by CBSA As of:3/31/2008 In Thousands, except per square foot amounts Economics reflect WRI's prorata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base # of SF Rents Rents SF Rents Rents Properties GLA Total ABR Greater than 10K SF Less than 10K SF Lafayette, LA 2 154 $ 9.65 73 $ 561 $ 7.67 80 $ 913 $ 11.47 Lake Charles, LA 5 482 $ 6.64 305 $ 1,548 $ 5.07 99 $ 1,135 $ 11.49 Monroe, LA 1 141 $ 5.52 87 $ 293 $ 3.37 55 $ 488 $ 8.92 New Orleans-Metairie-Kenner, LA 1 138 $ 14.55 78 $ 744 $ 9.51 75 $ 1,486 $ 19.78 Shreveport-Bossier City, LA 1 46 $ 15.94 27 $ 357 $ 13.43 13 $ 281 $ 20.91 Louisiana 13 1,475 $ 9.01 810 $ 4,925 $ 6.08 545 $ 7,284 $ 13.37 St. Louis, MO-IL 2 229 $ 10.20 115 $ 1,028 $ 8.93 49 $ 643 $ 13.22 Missouri 2 229 $ 10.20 115 $ 1,028 $ 8.93 49 $ 643 $ 13.22 Oklahoma City, OK 2 172 $ 7.19 107 $ 580 $ 5.40 47 $ 529 $ 11.31 Oklahoma 2 172 $ 7.19 107 $ 580 $ 5.40 47 $ 529 $ 11.31 Amarillo, TX 3 219 $ 9.48 133 $ 778 $ 5.85 152 $ 1,924 $ 12.65 Austin-Round Rock, TX 1 227 $ 15.63 82 $ 898 $ 10.91 142 $ 2,605 $ 18.38 Beaumont-Port Arthur, TX 8 413 $ 8.68 176 $ 802 $ 4.55 157 $ 2,089 $ 13.33 College Station-Bryan, TX 1 107 $ 10.76 86 $ 923 $ 10.74 15 $ 163 $ 10.90 Corpus Christi, TX 2 490 $ 12.82 281 $ 2,772 $ 9.86 184 $ 3,195 $ 17.33 Dallas-Fort Worth-Arlington, TX 9 1,307 $ 12.18 586 $ 5,275 $ 9.00 478 $ 7,686 $ 16.08 Houston-Baytown-Sugar Land, TX 62 5,254 $ 12.25 3,772 $ 32,715 $ 8.67 2,120 $ 39,460 $ 18.61 Killeen-Temple-Fort Hood, TX 1 115 $ 11.92 98 $ 1,033 $ 10.52 17 $ 340 $ 19.97 Laredo, TX 2 377 $ 13.78 260 $ 2,922 $ 11.26 106 $ 2,120 $ 19.91 Lubbock, TX 2 182 $ 8.58 143 $ 955 $ 6.67 39 $ 606 $ 15.65 Lufkin, TX 1 257 $ 6.99 170 $ 856 $ 5.04 34 $ 569 $ 16.79 McAllen-Edinburg-Pharr, TX 7 474 $ 11.42 355 $ 3,411 $ 9.61 72 $ 1,471 $ 20.34 Rio Grande City, TX 1 88 $ 11.31 76 $ 788 $ 10.42 12 $ 202 $ 16.95 San Antonio, TX 6 610 $ 11.03 456 $ 3,549 $ 7.78 223 $ 3,934 $ 17.68 Texarkana, TX-Texarkana, AR 1 97 $ 3.87 44 $ 100 $ 2.29 28 $ 178 $ 6.30 Tyler, TX 1 60 $ 8.13 33 $ 212 $ 6.35 16 $ 192 $ 11.78 Texas 108 10279 $ 11.83 6751 $ 57,987 $ 8.59 3795 $ 66,733 $ 17.58 Total Central Region 131 13,066 $ 11.34 8,542 $ 71,292 $ 8.35 4,554 $ 77,261 $ 16.97 East Region Fort Walton Beach et al, FL 2 70 $ 15.66 50 $ 675 $ 13.47 16 $ 363 $ 22.47 Jacksonville, FL 1 312 $ 9.03 250 $ 1,808 $ 7.23 52 $ 919 $ 17.79 Miami-Fort Lauderdale et al, FL 15 2,129 $ 14.69 1,213 $ 11,831 $ 9.75 798 $ 17,707 $ 22.20 Orlando, FL 12 1,589 $ 14.59 1,032 $ 12,011 $ 11.64 438 $ 9,442 $ 21.55 Palm Bay-Melbourne et al, FL 3 182 $ 8.80 106 $ 618 $ 5.82 66 $ 899 $ 13.61 Port St. Lucie-Fort Pierce, FL 1 50 $ 10.52 43 $ 381 $ 8.91 5 $ 117 $ 25.76 Punta Gorda, FL 2 25 $ 17.73 15 $ 215 $ 14.34 8 $ 184 $ 24.50 Sarasota-Bradenton-Venice, FL 1 97 $ 10.50 46 $ 324 $ 7.13 44 $ 615 $ 13.99 Tampa-St. Petersburg et al, FL 4 924 $ 13.01 577 $ 5,452 $ 9.44 325 $ 6,287 $ 19.35 Florida 41 5,380 $ 13.74 3,333 $ 33,317 $ 10.00 1,751 $ 36,535 $ 20.87 Atlanta-Sandy Springs et al, GA 14 1,759 $ 13.71 1,139 $ 11,715 $ 10.28 516 $ 10,975 $ 21.28 Gainesville, GA 1 78 $ 12.59 46 $ 427 $ 9.35 19 $ 383 $ 20.47 Georgia 15 1,837 $ 13.67 1,185 $ 12,141 $ 10.25 535 $ 11,358 $ 21.25 Lexington-Fayette, KY 3 429 $ 13.80 207 $ 1,837 $ 8.88 192 $ 3,675 $ 19.10 Louisville, KY-IN 1 169 $ 12.00 73 $ 628 $ 8.56 63 $ 1,005 $ 16.03 Kentucky 4 597 $ 13.35 280 $ 2,464 $ 8.80 255 $ 4,680 $ 18.34 Lewiston-Auburn, ME 1 154 $ 6.77 54 $ 355 $ 6.60 32 $ 227 $ 7.07 Maine 1 154 $ 6.77 54 $ 355 $ 6.60 32 $ 227 $ 7.07 Charlotte-Gastonia et al, NC-SC 4 319 $ 17.32 154 $ 2,099 $ 13.67 136 $ 2,909 $ 21.45 Durham, NC 6 342 $ 10.79 176 $ 1,566 $ 8.88 119 $ 1,621 $ 13.63 Raleigh-Cary, NC 14 1,707 $ 11.23 1,035 $ 7,631 $ 7.37 589 $ 10,609 $ 18.00 Southern Pines-Pinehurst, NC 1 250 $ 8.41 174 $ 979 $ 5.63 73 $ 1,095 $ 15.06 North Carolina 25 2,618 $ 11.61 1,539 $ 12,276 $ 7.98 917 $ 16,234 $ 17.71 Hilton Head Island-Beaufort, SC 1 22 $ 15.34 5 $ 45 $ 8.50 13 $ 235 $ 18.11 South Carolina 1 22 $ 15.34 5 $ 45 $ 8.50 13 $ 235 $ 18.11 Page 21 Table of Contents Weingarten Realty Investors Average Base Rents by CBSA As of:3/31/2008 In Thousands, except per square foot amounts Economics reflect WRI's prorata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base # of SF Rents Rents SF Rents Rents Properties GLA Total ABR Greater than 10K SF Less than 10K SF Memphis, TN-MS-AR 6 651 $ 10.58 439 $ 3,605 $ 8.21 162 $ 2,753 $ 17.01 Tennessee 6 651 $ 10.58 439 $ 3,605 $ 8.21 162 $ 2,753 $ 17.01 Total East Region 93 11,259 $ 12.98 6,835 $ 64,204 $ 9.39 3,664 $ 72,021 $ 19.66 Total Retail 309 35,009 $ 12.73 21,991 $ 198,568 $ 9.03 11,650 $ 229,578 $ 19.71 Industrial West Region San Diego-Carlsbad et al, CA 1 145 $ 6.55 124 $ 796 $ 6.41 2 $ 28 $ 17.79 California 1 145 $ 6.55 124 $ 796 $ 6.41 2 $ 28 $ 17.79 Total West Region 1 145 $ 6.55 124 $ 796 $ 6.41 2 $ 28 $ 17.79 Central Region Austin-Round Rock, TX 7 486 $ 9.60 86 $ 820 $ 9.56 350 $ 3,362 $ 9.61 Dallas-Fort Worth-Arlington, TX 16 2,454 $ 4.79 1,679 $ 6,932 $ 4.13 542 $ 3,700 $ 6.83 Houston-Baytown-Sugar Land, TX 30 3,662 $ 5.42 2,594 $ 12,832 $ 4.95 681 $ 4,930 $ 7.24 San Antonio, TX 3 545 $ 5.19 313 $ 1,608 $ 5.13 213 $ 1,122 $ 5.27 Texas 56 7,146 $ 5.47 4,672 $ 22,191 $ 4.75 1,786 $ 13,114 $ 7.34 Total Central Region 56 7,146 $ 5.47 4,672 $ 22,191 $ 4.75 1,786 $ 13,114 $ 7.34 East Region Lakeland, FL 2 768 $ 4.37 708 $ 3,089 $ 4.37 0 $ 0 $ 0.00 Tampa-St. Petersburg et al, FL 3 896 $ 4.40 825 $ 3,614 $ 4.38 17 $ 94 $ 5.48 Florida 5 1,665 $ 4.39 1,533 $ 6,703 $ 4.37 17 $ 94 $ 5.48 Atlanta-Sandy Springs et al, GA 10 1610 $ 3.84 1182 $ 4,527 $ 3.83 21 $ 96 $ 4.59 Georgia 10 1,610 $ 3.84 1,182 $ 4,527 $ 3.83 21 $ 96 $ 4.59 Memphis, TN-MS-AR 3 685 $ 2.65 635 $ 1,676 $ 2.64 2 $ 8 $ 5.00 Tennessee 3 685 $ 2.65 635 $ 1,676 $ 2.64 2 $ 8 $ 5.00 Richmond, VA 9 832 $ 4.60 620 $ 2,820 $ 4.55 4 $ 50 $ 13.55 Virginia 9 832 $ 4.60 620 $ 2,820 $ 4.55 4 $ 50 $ 13.55 Total East Region 27 4,791 $ 3.98 3,969 $ 15,726 $ 3.96 43 $ 248 $ 5.73 Total Industrial 84 12,082 $ 4.92 8,765 $ 38,713 $ 4.42 1,831 $ 13,390 $ 7.31 Joint venture properties are reflected at WRI prorata share Occupied SF based on commenced leases # of properties and GLA differ from property list due to new development properties with no commenced leases Page 22 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area # of WRI Owned Joint Venture Owned ALL PROPERTIES BY STATE Properties Properties Share by Other Total Arizona 26 2,406,239 5,842 1,299,002 3,711,084 Arkansas 3 357,740 - - 357,740 California 29 3,840,554 855,164 551,304 5,247,021 Colorado 12 1,031,511 771,687 1,384,863 3,188,059 Florida 50 7,267,504 2,162,640 1,287,288 10,717,432 Georgia 24 3,448,104 694,056 892,003 5,034,164 Illinois 1 303,566 - - 303,566 Kansas 2 250,855 - - 250,855 Kentucky 4 597,489 - 122,454 719,943 Louisiana 15 1,474,613 435,491 998,504 2,908,608 Maine 1 153,776 51,258 - 205,034 Missouri 2 229,182 28,267 - 257,449 Nevada 13 2,896,225 1,250 758,099 3,655,574 New Mexico 6 1,019,480 - 396,750 1,416,230 North Carolina 27 2,703,532 162,367 742,374 3,608,273 Oklahoma 2 171,657 - - 171,657 Oregon 3 119,939 90,927 62,600 273,466 South Carolina 1 21,530 64,590 - 86,120 Tennessee 9 1,336,002 455,189 137,740 1,928,931 Texas 168 17,974,945 4,924,608 3,343,130 26,242,681 Utah 4 306,638 60,772 296,357 663,767 Virginia 9 831,619 1,607,139 - 2,438,758 Washington 5 81,877 327,505 198,220 607,602 Grand Total 416 48,824,577 12,698,752 12,470,688 73,994,014 Total Retail 335 36,544,686 7,413,024 12,470,688 56,428,395 Total Industrial 78 12,119,574 5,285,728 - 17,405,302 Total Other 3 160,317 - - 160,317 Footnotes for detail property listing (1)Denotes partial ownership.The square feet figures represent WRI's proportionate ownership of the property held by the joint venture or partnership. (2)Denotes property currently under development. (3)Denotes properties that are not consolidated for SEC reporting purposes. (+)Denotes supermarket or discount store offering full service grocery along with general merchandise. NOTE:Square feet is reflective of area available to be leased.Certain listed properties may have additional square feet under WRI ownership. Page 23 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Retail Operating Properties Arizona PalmillaCenter Dysart Rd. at McDowell Rd., Avondale Office Max, PetsMart, Dollar Tree, Fry’s Supermarket + (O.B.O.) 100.00% 103,568 0 65,574 169,142 UniversityPlaza Plaza Way at Milton Rd., Flagstaff PetsMart, Safeway +, Ross Dress for Less, Bed Bath & Beyond 100.00% 165,621 0 0 165,621 ValVistaTowneCenter Warner at Val Vista Rd., Gilbert Target (O.B.O.), Staples, Ross Dress for Less, Petco 100.00% 93,372 0 123,000 216,372 Arrowhead Festival S.C. 75th Ave. at W. Bell Rd., Glendale Borders (O.B.O.), Sports Authority (O.B.O.), Toys “R” Us (O.B.O.), Bed Bath & Beyond (O.B.O.) 100.00% 29,834 0 146,624 176,458 Fry's Ellsworth Plaza Broadway Rd. at Ellsworth Rd., Mesa Fry’s Supermarket + (O.B.O.) 100.00% 9,034 0 64,574 73,608 Monte Vista Village Center Baseline Rd. atEllsworth Rd., Mesa Safeway + (O.B.O.) 100.00% 45,751 0 58,400 104,151 Red Mountain Gateway Power Rd. at McKellips Rd., Mesa Target (O.B.O.), Bed Bath & Beyond, Famous Footwear 100.00% 69,568 0 136,000 205,568 Camelback Village Square Camelback at 7th Avenue, Phoenix Fry’s Supermarket +,Office Max 100.00% 134,494 0 100,000 234,494 Laveen Village Market Baseline Rd. at51st St., Phoenix Fry’s Supermarket + (O.B.O.) 100.00% 40,025 0 71,619 111,644 Rancho Encanto 35th Avenue at Greenway Rd., Phoenix Blockbuster, Fresh N Easy + 100.00% 70,909 0 0 70,909 Squaw Peak Plaza 16th Street at Glendale Ave., Phoenix Basha's +, Blockbuster 100.00% 61,060 0 0 61,060 Fountain Plaza 77th St. at McDowell, Scottsdale Fry’s Supermarket +, Dollar Tree, Lowes (O.B.O.) 100.00% 102,271 0 165,000 267,271 Scottsdale Horizon Frank Lloyd Wright Blvd and Thompson Peak Baja Fresh Mexican GrillParkway, Scottsdale 100.00% 10,337 0 0 10,337 Broadway Marketplace Broadway at Rural, Tempe Office Max, Ace Hardware 100.00% 82,757 0 0 82,757 Basha'sValley Plaza S. McClintock at E. Southern, Tempe Basha’s + 100.00% 145,104 0 0 145,104 Pueblo Anozira McClintock Dr. at Guadalupe Rd., Tempe Fry’s Food & Drug +, Petco, Dollar Tree 100.00% 157,309 0 0 157,309 Entrada de Oro Magee Road and Oracle Road, Tucson Wal-Mart 100.00% 88,685 0 20,406 109,091 Madera Village Tanque Verde Rd. and Catalina Hwy, Tucson Safeway +, Walgreen's, Ace Hardware 100.00% 96,732 0 10,594 107,326 Oracle Crossings Oracle Highway and Magee Road, Tucson Kohl's, Sprouts Farmers Market +, Peter Piper Pizza 100.00% 243,625 0 10,000 253,625 Oracle Wetmore Wetmore Road and Oracle Highway, Tucson Home Depot , Circuit City, PetSmart, Walgreens 100.00% 256,093 0 0 256,093 Shoppes at Bears Path Tanque Verde Rd. and Bear Canyon Rd., Tucson Osco Drug (O.B.O.), Carondelet Health Care Corp., Leslie Pools 100.00% 43,928 0 21,851 65,779 Arizona Total: # of Properties:21 2,050,077 993,642 3,043,719 Arkansas Markham Square W. Markham at John Barrow, Little Rock Burlington Coat Factory 100.00% 126,904 0 0 126,904 Markham West 11400 W. Markham, Little Rock Office Depot, Michael’s, Academy, Bassett Furniture, Dollar Tree 100.00% 178,210 0 0 178,210 Westgate Cantrell at Bryant, Little Rock SteinMart 100.00% 52,626 0 0 52,626 Arkansas Total: # of Properties:3 357,740 0 357,740 California CenterwoodPlaza Lakewood Blvd. at Alondra Dr., Bellflower Bestway Supermarket +, Hollywood Video 100.00% 75,500 0 0 75,500 SouthamptonCenter IH-780 at Southampton Rd., Benecia Raley’s +, Hollywood Video 100.00% 162,390 0 0 162,390 580 Market Place E. Castro Valley at Hwy. I-580, Castro Valley P. W. Supermarkets +, Petco 100.00% 100,165 0 0 100,165 Chino Hills Marketplace Chino Hills Pkwy. at Pipeline Ave., Chino Hills Rite Aid, Von’s +, 24 Hour Fitness, Dollar Tree 100.00% 309,098 0 0 309,098 Buena Vista Marketplace Huntington Dr. at Buena Vista St., Duarte Ralph's + 100.00% 90,805 0 0 90,805 El Camino Promenade El Camino Real at Via Molena, Encinitas T.J. Maxx,Beverages & More, Staples 100.00% 130,856 0 0 130,856 FremontGatewayPlaza Paseo Padre Pkwy. at Walnut Ave., Fremont Raley’s +, NAZ Cinema, 24 Hour Fitness 100.00% 194,601 0 0 194,601 Hallmark Town Center W. Cleveland Ave. at Stephanie Ln., Madera Food 4 Less + , Bally’s 100.00% 85,066 0 0 85,066 Menifee Town Center Antelope Rd. at Newport Rd., Menifee Ralph's +, Target (O.B.O.), Ross Dress for Less 100.00% 124,494 0 124,000 248,494 Marshalls Plaza McHenry at Sylvan Ave., Modesto Marshall’s, Dress Barn, Guitar Center 100.00% 78,752 0 0 78,752 Prospectors Plaza Missouri Flat Rd. at US Hwy. 50, Placerville SaveMart +, Kmart, Long’s Drug Store 100.00% 228,345 0 0 228,345 Shasta Crossroads Churn Creek Rd. at Dana Dr., Redding Food Maxx +, Target (O.B.O.), Sports Authority (O.B.O.), Ashley Furniture (O.B.O.) 100.00% 121,334 0 131,468 252,802 Arcade Square Watt Ave. at Whitney Ave., Sacramento Grocery Outlet + 100.00% 76,497 0 0 76,497 Discovery Plaza W. El Camino Ave. at Truxel Rd., Sacramento Bel Air Market +, Blockbuster 100.00% 93,398 0 0 93,398 Page 24 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total SummerhillPlaza Antelope Rd. at Lichen Dr., Sacramento Raley’s + 100.00% 133,614 0 0 133,614 Valley Franklin Boulevard and Mack Road, Sacramento Raley's + 100.00% 98,240 0 5,365 103,605 Silver Creek Plaza E. Capital Expressway at Silver Creek Blvd., San Jose Safeway +, Walgreen’s, Orchard Supply (O.B.O.) 100.00% 134,179 0 65,000 199,179 Tully Corners Shopping Center Tully Rd at Quimby Rd, San Jose Food Maxx +, Petco, Party City 10.00% (1)(3) 11,599 104,393 0 115,992 Greenhouse Marketplace Lewelling Blvd. at Washington Ave., San Leandro Safeway + (O.B.O.), Longs Drug Stores (O.B.O.), Big Lots, 99 Cents Only, Factory 2 U 100.00% 152,095 0 86,569 238,664 Rancho San Marcos Village San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos Von’s + , 24 Hour Fitness 100.00% 120,829 0 0 120,829 San Marcos Plaza San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos Albertsons + (O.B.O.) 100.00% 35,880 0 45,206 81,086 Stony Point Plaza Stony Point Rd. at Hwy. 12, Santa Rosa Food Maxx +, Wal-Mart 100.00% 198,528 0 0 198,528 Sunset Center Sunset Ave. at State Hwy. 12, Suisun City Albertsons +, Rite Aid 100.00% 85,238 0 0 85,238 CreeksideCenter Alamo Dr. at Nut Creek Rd., Vacaville Raley’s +, Blockbuster 100.00% 116,229 0 0 116,229 Freedom Centre Freedom Blvd. At Airport Blvd., Watsonville Rite Aid, Big Lots, Safeway + 100.00% 150,241 0 0 150,241 Westminster Center Westminster Blvd. at Golden West St., Westminster Albertsons +, Home Depot, Edward’s Cinema, Rite Aid, Petco 100.00% 417,870 0 0 417,870 California Total: # of Properties:26 3,525,843 104,393 457,608 4,087,844 Colorado Aurora City Place E. Alameda at I225, Aurora PetsMart, Sportsman Warehouse, Linens ‘N Things, Barnes & Noble,Ross Dress For Less, Super Target + (O.B.O.), Pier 1 Imports 50.00% (1)(3) 182,642 182,642 182,000 547,283 Academy Place Academy Blvd. at Union Blvd., Colorado Springs Safeway + (O.B.O.), Ross Dress For Less, Target (O.B.O.) 100.00% 84,057 0 177,362 261,419 Uintah Gardens NEC 19th St. at West Uintah, Colorado Springs King Sooper’s +, Walgreens, Petco, Big 5 Sporting Goods 100.00% 212,638 0 0 212,638 Green Valley Ranch Towne Center Tower Rd. at 48th Ave., Denver King Sooper’s + (O.B.O.) 50.00% (1)(3) 27,503 27,503 58,000 113,006 Lowry Town Center 2nd Ave. at Lowry Ave., Denver Super Target + (O.B.O.), Barnes & Noble, Office Max, Michael’s, Pier 1 Imports, Cost Plus, Linens ‘N Things 50.00% (1)(3) 38,370 38,370 52,700 129,439 CityCenter Englewood S. Santa Fe at Hampden Ave., Englewood Wal-Mart (O.B.O.), Ross Dress for Less, Gart Sports, Office Depot, Bally Total Fitness, Petco 51.00% (1) 137,977 132,566 90,000 360,543 Glenwood Meadows Midland Ave. at W. Meadows, Glenwood Springs Target (O.B.O.), Pier 1 Imports, The Sports Authority, Bed Bath & Beyond, Petco, Lowe's 41.00% (1)(3) 110,940 159,646 125,174 395,760 Crossing at Stonegate Jordon Rd. at Lincoln Ave., Parker King Sooper’s + 51.00% (1) 55,620 53,438 0 109,058 Thorncreek Crossing Washington St. at 120th St., Thornton Super Target + (O.B.O.), Barnes & Noble, Office Max, Michael’s, Pier 1 Imports, Cost Plus, Linens ‘N Things 51.00% (1) 108,186 103,944 174,000 386,130 Westminster Plaza North Federal Blvd. at 72nd Ave., Westminster Safeway + Walgreen (O.B.O.) 50.00% (1) 48,521 48,521 56,127 153,169 Colorado Total: # of Properties:10 1,006,454 746,630 915,363 2,668,445 Florida Boca Lyons Glades Rd. at Lyons Rd., Boca Raton Ross Dress for Less, Ethan Allen 100.00% 113,689 0 0 113,689 Countryside Centre US Highway 19 at Countryside Boulevard Albertsons+, T.J. Maxx, Home Goods 100.00% 242,123 0 0 242,123 Sunset 19 US Hwy. 19 at Sunset Pointe Rd., Clearwater Publix +, Bed Bath & Beyond, Staples, Comp USA, Barnes & Noble, Sports Authority, Old Navy 100.00% 275,910 0 0 275,910 Embassy Lakes Sheraton St. at Hiatus Rd., Cooper City Winn Dixie +, Walgreen’s, Tuesday Morning 100.00% 131,723 0 48,214 179,937 Paradise Key at Kelly Plantation US Highway 98 and Mid Bay Bridge Rd, Destin Publix +, Ross Dress for Less, Stein Mart, Bed Bath & Beyond, Old Navy 10.00% (1)(3) 27,178 244,599 0 271,777 Shoppes at Paradise Isle 34940 Emerald Coast Pkwy, Destin Best Buy, Linens N' Things, Michaels, Office Depot, PetsMart 25.00% (1)(3) 42,959 128,878 0 171,837 Hollywood Hills Plaza Hollywood Blvd. at North Park Rd., Hollywood Publix +, Target, CVS/pharmacy 100.00% 364,714 0 0 364,714 Indian Harbour Place East Eau Gallie Boulevard, Indian Harbour Beach Beall's, Publix + 25.00% (1)(3) 40,880 122,641 0 163,521 Argyle Village Blanding at Argyle Forest Blvd., Jacksonville Bed Bath & Beyond, Publix +, T.J. Maxx, Babies “R” Us, Jo-Ann’s Fabrics, Michael's 100.00% 312,447 0 0 312,447 TJ Maxx Plaza 117th Avenue at Sunset Blvd., Kendall T.J. Maxx, Winn Dixie + 100.00% 161,871 0 0 161,871 Largo Mall Ulmerton Rd. at Seminole Ave., Largo Beall’s Department Stores, Marshall’s, PetsMart, Bed Bath & Beyond,Staples, Michael’s, Target (O.B.O.), Albertsons + (O.B.O.) 100.00% 377,757 0 197,631 575,388 Page 25 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Palm Lakes Plaza Atlantic Boulevard and Rock Island Road, Maragate Publix +, CVS/pharmacy 20.00% (1)(3) 23,280 93,122 0 116,402 Lake Washington Crossing Wickham Rd. at Lake Washington Rd., Melbourne Publix +, Beall’s Outlet Stores 25.00% (1)(3) 29,707 89,121 0 118,828 Lake Washington Square Wickham Rd. at Lake Washington Rd., Melbourne Albertsons +, Tuesday Morning 100.00% 111,811 0 0 111,811 Kendall Corners Kendall Drive and SW 127th Avenue, Miami City Furniture 20.00% (1)(3) 19,303 77,212 0 96,515 South Dade South Dixie Highway and Eureka Drive, Miami Publix +, Petco, Chuck E. Cheese, Bed Bath & Beyond 20.00% (1)(3) 43,882 175,530 0 219,412 Tamiami Trail Shops S.W. 8th St. at S.W. 137th Ave., Miami Publix +, CVS/pharmacy 100.00% 110,867 0 0 110,867 Northridge E. Commercial Blvd. at Dixie Hwy., Oakland Park Publix +, Petco, Ross Dress for Less, Anna's Linen 100.00% 236,170 0 0 236,170 Colonial Plaza E. Colonial Dr. at Primrose Dr., Orlando Staples, Circuit City, Ross Dress for Less, Linens ‘N Things, Babies “R” Us, Marshall’s, Old Navy, SteinMart, Barnes & Noble, Petco 100.00% 496,628 0 0 496,628 International Drive Value Center International Drive and Touchstone Drive, Orlando Bed Bath & Beyond, Ross, T.J. Maxx 20.00% (1)(3) 37,133 148,531 0 185,664 Market at Southside Michigan Ave. at Delaney Ave., Orlando Ross Dress for Less, Beall’s Outlet Stores, Dollar Tree, Albertsons + (O.B.O.) 100.00% 95,208 0 64,627 159,835 The Marketplace at Dr. Phillips Dr. Phillips Boulevard and Sand Lake Road, Orlando Albertsons +, Stein Mart, Office Depot, Home Goods, Morton's of Chicago 20.00% (1)(3) 65,250 261,000 0 326,250 The Shoppes at South Semoran Semoran Blvd. at Pershing Ave. Save Rite + 100.00% 101,535 0 0 101,535 Westland Terrace Plaza SR 50 at Apopka Vineland Rd., Orlando T.J. Maxx, Petco, Shoe Carnival, Super Target + (O.B.O.) 100.00% 77,521 0 183,000 260,521 Alafaya Square Alafaya Trail, Oviedo Publix + 20.00% (1)(3) 35,297 141,189 0 176,486 University Palms Alafaya Trail at McCullough Rd., Oviedo Publix +, Blockbuster 100.00% 99,172 0 0 99,172 East Lake Woodlands East Lake Road and Tampa Road, Palm Harbor Publix +, Walgreens 20.00% (1)(3) 28,021 112,082 0 140,103 Shoppes at Parkland Hillsboro Boulevard at State Road #7, Parkland BJ's Wholesale Club + 100.00% 145,652 0 0 145,652 Flamingo Pines Pines Blvd. at Flamingo Rd., Pembroke Pines Publix +, U.S. Post Office, Keiser College, Home Depot (O.B.O.) 100.00% 262,761 0 105,350 368,111 Pembroke Commons University at Pines Blvd., Pembroke Pines Publix +, Marshall’s, Office Depot, LA Fitness 100.00% 314,417 0 0 314,417 Publix at Laguna Isles Sheridan St. at SW 196th Ave., Pembroke Pines Publix + 100.00% 69,475 0 0 69,475 Vizcaya Square Nob Hill Rd. at Cleary Blvd., Plantation Winn Dixie +, Blockbuster 100.00% 112,410 0 0 112,410 Quesada Commons Quesada Avenue and Toledo Blade Boulevard, Port Charlotte Publix + 25.00% (1)(3) 14,722 44,168 0 58,890 Shoppes of Port Charlotte Toledo Blade Boulevard and Tamiami Trail, Port Charlotte Petco 25.00% (1)(3) 10,253 30,758 0 41,011 Shoppes of Port Charlotte Toledo Blade Boulevard and Tamiami Trail, Port Charlotte Chick-Fil-A 25.00% (1)(3) 978 2,934 0 3,912 Marketplace at Seminole Towne Center Central Florida Greenway and Rinehart Road, Sanford Circuit City, Sports Authority, DSW, Marshalls, Old Navy, Linens 'N Things, Petco, Cost Plus, Super Target + (O.B.O.) 100.00% 308,761 0 185,000 493,761 Pineapple Commons Us Highway 1 and Britt Rd. Best Buy, Ross, Linens 'N Things, PetsMart, Ashley Furniture 20.00% (1)(3) 49,803 199,211 0 249,014 Sunrise West Shopping Center West Commercial Drive and NW 91st Avenue, Sunrise Publix + 25.00% (1)(3) 19,080 57,241 0 76,321 Venice Pines Center Rd. at Jacaranda Blvd., Venice Sweet Bay + 100.00% 97,303 0 0 97,303 Winter Park Corners Aloma Ave. at Lakemont Ave., Winter Park Whole Foods Market +, Outback Steakhouse 100.00% 102,397 0 0 102,397 Florida Total: # of Properties:39 5,210,048 1,928,217 783,822 7,922,087 Georgia Lakeside Marketplace Cobb Parkway (US Hwy 41), Acworth Ross Dress for Less, Circuit City, Petco, Office Max, Books A Million, Super Target + (O.B.O.) 100.00% 147,688 0 174,000 321,688 Mansell Crossing North Point Parkway at Mansell Rd Ross, Bed Bath & Beyond, Rooms to Go 20.00% (1)(3) 20,586 82,345 0 102,931 Camp Creek Marketplace II Camp Creek Parkway and Carmla Drive, Atlanta DSW, American Signature, Circuit City, LA Fitness 100.00% 196,283 0 0 196,283 Cherokee Plaza Peachtree Road and Colonial Drive, Atlanta Kroger + 100.00% 98,553 0 0 98,553 Perimeter Village Ashford-Dunwoody Rd Wal-Mart Supercenter +, Cost Plus, DSW, Borders 100.00% 387,755 0 0 387,755 Publix at Princeton Lakes Carmia Drive and Camp Creek Drive, Atlanta Publix+ 100.00% 68,389 0 0 68,389 Brookwood Square East-West Connector at Austell Rd., Austell Marshall’s, Staples, Home Depot 100.00% 253,448 0 0 253,448 Dallas Commons US Highway 278 and Nathan Dean Boulevard, Dallas Kroger + (O.B.O.) 100.00% 25,158 0 70,104 95,262 Page 26 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Reynolds Crossing Steve Reynolds and Old North Cross Rd., Duluth Kroger + (O.B.O.) 100.00% 45,758 0 70,225 115,983 Thompson Bridge Commons Thompson Bridge Rd. at Mt. Vernon Rd., Gainesville Kroger + 100.00% 78,351 0 0 78,351 Grayson Commons Grayson Hwy at Rosebud Rd., Grayson Kroger + 100.00% 76,611 0 0 76,611 Sandy Plains Exchange Sandy Plains at Scufflegrit, Marietta Publix + 100.00% 72,784 0 0 72,784 Brownsville Commons Brownsville Road and Hiram-Lithia Springs Road, Powder Springs Kroger + (O.B.O.) 100.00% 27,747 0 54,139 81,886 Roswell Corners Woodstock Rd. at Hardscrabble Rd., Roswell Staples, T.J. Maxx, Super Target + (O.B.O.) 100.00% 144,964 0 173,535 318,499 Brookwood Marketplace Peachtree Parkway at Mathis Airport Rd., Suwannee Office Max, Home Depot, Bed Bath & Beyond, Super Target + (O.B.O.) 100.00% 193,170 0 174,000 367,170 Georgia Total: # of Properties:15 1,837,245 82,345 716,003 2,635,593 Illinois Burbank Station S. Cicero Ave. at W. 78th St. Babies "R" Us, Food For Less +, Office Max, Petsmart, Sports Authority 100.00% 303,566 0 0 303,566 Illinois Total: # of Properties:1 303,566 0 0 303,566 Kansas Shawnee Village Shawnee Mission Pkwy. at Quivera Rd., Shawnee Burlington Coat Factory 100.00% 135,139 0 0 135,139 Kohl's Wanamaker Rd. at S.W. 17th St., Topeka Barnes & Noble, Kohl’s Department Store 100.00% 115,716 0 0 115,716 Kansas Total: # of Properties:2 250,855 0 0 250,855 Kentucky Millpond Center Boston at Man O’War, Lexington Kroger + 100.00% 124,567 0 27,000 151,567 Regency Shopping Centre Nicholasville Rd.& West Lowry Lane, Lexington Kroger + (O.B.O.), T.J. Maxx, Michaels 100.00% 124,486 0 46,044 170,530 Tates Creek Tates Creek at Man O’ War, Lexington Kroger +, Rite Aid 100.00% 179,450 0 0 179,450 Festival at Jefferson Court Outer Loop at Jefferson Blvd., Louisville Kroger +, PetsMart (O.B.O.), Factory Card Outlet, AJ Wright (O.B.O.) 100.00% 168,986 0 49,410 218,396 Kentucky Total: # of Properties:4 597,489 0 122,454 719,943 Louisiana Seigen Plaza Siegen Lane at Honore Lane, Baton Rouge Super Target + (O.B.O.), Ross Dress for Less, Conn’s, Petco 100.00% 155,490 0 194,247 349,737 Park Terrace U.S. Hwy. 171 at Parish, DeRidder Stage, JC Penney, Burke's Oulet (O.B.O.) 100.00% 131,127 0 22,332 153,459 Town & Country Plaza U.S. Hwy. 190 West, Hammond Winn Dixie +, Office Depot, CVS/pharmacy, Goody’s, Books a Million 100.00% 226,102 0 0 226,102 Manhattan Place Manhattan Blvd. at Gretna Blvd., Harvey Target (O.B.O.), Ross Dress for Less, Stage, K&G Fashion 100.00% 138,215 0 125,400 263,615 AmbassadorPlaza Ambassador Caffery at W. Congress, Lafayette Albertsons + (O.B.O.), Blockbuster (O.B.O.) 100.00% 0 0 101,950 101,950 River Marketplace Ambassador Caffery at Kaliste Saloom, Lafayette Ross Dress for Less, Stage, Cost Plus, Super Target + (O.B.O.), Books A Million 7.80% (1)(3) 13,142 147,100 174,700 334,942 Westwood Village W. Congress at Bertrand, Lafayette Stage, Graham Central Station 100.00% 141,346 0 0 141,346 14/Park Plaza Hwy. 14 at General Doolittle, Lake Charles Kroger +, Conn’s, Burke's Outlet, Anna's Linens, Family Dollar 100.00% 172,068 0 0 172,068 Conn's Building Ryan at 17th St., Lake Charles Planet Pets 100.00% 23,201 0 0 23,201 K-Mart Plaza Ryan St., Lake Charles Albertsons +, Kmart, Stages 50.00% (1)(3) 107,974 107,974 0 215,948 Prien Lake Plaza Prien Lake Rd. at Nelson Rd., Lake Charles Target (O.B.O.), Marshall’s (O.B.O), Ross Dress for Less (O.B.O.), Bed Bath & Beyond (O.B.O) 100.00% 7,743 0 205,375 213,118 Southgate Ryan at Eddy, Lake Charles Market Basket +, Office Depot, Books A Million 100.00% 170,588 0 0 170,588 Danville Plaza Louisville at 19th, Monroe County Market +, Citi Trends, Surplus Warehouse 100.00% 141,380 0 0 141,380 Orleans Station Paris, Robert E. Lee at Chatham, New Orleans Vacant 100.00% 0 0 0 0 University Place 70th St. at Youree Dr., Shreveport Super Target + (O.B.O.), Best Buy, T.J. Maxx, CVS/pharmacy, Bed Bath & Beyond 20.40% (1)(3) 46,237 180,417 174,500 401,154 Louisiana Total: # of Properties:15 1,474,613 435,491 998,504 2,908,608 Maine The Promenade Essex at Summit, Lewiston Staples, Flagship Cinemas 75.00% (1) 153,776 51,258 0 205,034 Maine Total: # of Properties:1 153,776 51,258 0 205,034 Page 27 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Missouri BallwinPlaza Manchester Rd. at Vlasis Dr., Ballwin Schnucks +, Michael’s, Sears 100.00% 200,915 0 0 200,915 WesternPlaza Hwy 141 at Hwy 30, Fenton Vacant 50.00% (1)(3) 28,267 28,267 0 56,534 Missouri Total: # of Properties:2 229,182 28,267 0 257,449 Nevada Eastern Horizon Eastern Ave. atHorizon Ridge Pkwy., Henderson Kmart + (O.B.O.) 100.00% 66,408 0 143,879 210,287 Best in the West Rainbow at Lake Mead Rd., Las Vegas Best Buy, Borders, Bed Bath & Beyond, Babies "R" Us, DSW Shoes, Office Depot, Old Navy, PetsMart, Jo-Ann Stores, The Sports Authority 100.00% 436,814 0 0 436,814 Charleston Commons Charleston and Nellis, Las Vegas Wal-Mart, Ross, Office Max, 99 Cents Only, PetsMart 100.00% 338,378 0 0 338,378 College ParkS.C. E. Lake Mead Blvd. at Civic Ctr. Dr., North Las Vegas Albertsons +, Sav-On Drug, Anna's Linens 100.00% 167,654 0 0 167,654 Francisco Centre E. Desert Inn Rd. at S. Eastern Ave., Las Vegas Ross Dress for Less (O.B.O.), Fallas Paredes , La Bonita Grocery 100.00% 116,973 0 31,842 148,815 MissionCenter Flamingo Rd. at Maryland Pkwy, Las Vegas Sav-On Drug (O.B.O.), Albertsons + (O.B.O.), Toys “R” Us, T.J. Maxx 100.00% 152,475 0 55,745 208,220 Paradise Marketplace Flamingo Rd. at Sandhill, Las Vegas Smith’s Food +, Dollar Tree 100.00% 148,713 0 0 148,713 RainbowPlaza Rainbow Blvd. at Charleston Blvd., Las Vegas Albertsons +, JC Penney, Ultimate Electronics, Home Depot, 24 Hour Fitness 100.00% 278,416 0 0 278,416 RainbowPlaza, Phase I Rainbow Blvd. at Charleston Blvd., Las Vegas Albertsons +, J.C. Penney, Ultimate Electronics, Home Depot, 24 Hour Fitness 100.00% 136,369 0 0 136,369 Rancho Towne & Country Rainbow Blvd. at Charleston Blvd., Las Vegas Smith’s Food + 100.00% 87,367 0 0 87,367 Tropicana Beltway Tropicana Beltway at Fort Apache Rd., Las Vegas Lowe’s (O.B.O.), Wal-Mart Supercenter + (O.B.O.), PetsMart, Office Depot, Ross Dress for Less, 99 Cent Only, Sports Authority, Pier 1 Imports 100.00% 246,478 0 394,271 640,749 Tropicana Marketplace Tropicana at Jones Blvd., Las Vegas Smith’s Food +, Family Dollar 100.00% 142,728 0 0 142,728 Westland Fair North Charleston Blvd. At Decatur Blvd., Las Vegas Wal-Mart Supercenter +, Lowe’s, PetsMart, Office Depot, Michaels 100.00% 576,202 0 0 576,202 Nevada Total: # of Properties:12 2,894,975 0 625,737 3,520,712 New Mexico Eastdale Candelaria Rd. at Eubank Blvd., Albuquerque Albertsons +, Family Dollar 100.00% 117,623 0 0 117,623 North Towne Plaza Academy Rd. at Wyoming Blvd., Albuquerque Whole Foods Market +, Borders 100.00% 104,034 0 0 104,034 Pavillions at San Mateo I-40 at San Mateo, Albuquerque Old Navy, Shoe Department, Circuit City, Linens ‘N Things 100.00% 195,944 0 0 195,944 Plaza at Cottonwood Coors Bypass Blvd. at Seven Bar Loop Rd., Albuquerque Staples, PetsMart, Wal-Mart Supercenter +(O.B.O.), Home Depot (O.B.O.) 100.00% 84,322 0 334,000 418,322 Wyoming Mall Academy Rd. at Northeastern, Albuquerque Wal-Mart Supercenter + 100.00% 267,886 0 0 267,886 De Vargas N. Guadalupe at Paseo de Peralta, Santa Fe Albertsons + (O.B.O.), Osco Drugs, Ross Dress for Less, Office Depot, Hastings, United Artists 100.00% 249,671 0 62,750 312,421 New Mexico Total: # of Properties:6 1,019,480 0 396,750 1,416,230 North Carolina Capital Square Capital Blvd. at Huntleigh Dr., Cary Food Lion + 100.00% 143,063 0 0 143,063 Harrison Pointe Harrison Ave. at Maynard Rd., Cary Harris Teeter +, Staples 100.00% 130,934 0 0 130,934 High House Crossing NC Hwy 55 at Green Level W. Rd., Cary Harris Teeter + 100.00% 89,997 0 0 89,997 Northwoods Market Maynard Rd. at Harrison Ave., Cary Food Lion + 100.00% 77,802 0 0 77,802 Parkway Pointe Cory Parkway at S. R. 1011, Cary Food Lion +, Rite-Aid 100.00% 80,061 0 0 80,061 Chatham Crossing US 15/501 at Plaza Dr., Chapel Hill Lowes Food +, CVS/pharmacy 25.00% (1)(3) 24,039 72,116 0 96,155 Cole Park Plaza US 15/501 and Plaza Dr., Chapel Hill Dollar General 25.00% (1)(3) 20,564 61,694 0 82,258 Galleria Galleria Boulevard and Sardis Road, Charlotte Off Broadway Shoes, Wal-Mart (O.B.O.) 100.00% 120,542 0 207,602 328,144 Johnston Road Plaza Johnston Rd. at McMullen Creek Pkwy., Charlotte Food Lion+ 100.00% 79,508 0 0 79,508 Steele Creek Crossing York Rd. at Steele Creek Rd., Charlotte BI-LO +, Rite-Aid 100.00% 77,301 0 0 77,301 Whitehall Commons NWC of Hwy. 49 at I-485, Charlotte Blockbuster, Wal-Mart Supercenter + (O.B.O.), Lowes (O.B.O.), BI-LO + (O.B.O.) 100.00% 41,976 0 402,620 444,596 Bull City Market Broad St. at West Main St., Durham Whole Foods Market + 100.00% 42,517 0 0 42,517 Durham Festival Hillsborough Rd. at LaSalle St., Durham Kroger +, Dollar General 100.00% 134,295 0 0 134,295 Page 28 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total MineralSpringsVillage Mineral Springs Rd. at Wake Forest Rd., Durham Food Lion +, Rite-Aid 100.00% 59,859 0 0 59,859 Ravenstone Commons Hwy 98 at Sherron Rd., Durham Food Lion +, Blockbuster 100.00% 60,424 0 0 60,424 Pinecrest Plaza Hwy. 15-501 at Morganton Rd., Pinehurst Food Lion +, Michael’s, Goody’s, Belk’s 100.00% 250,140 0 0 250,140 Avent Ferry Avent Ferry Rd. at Gorman St., Raleigh Food Lion +, Family Dollar 100.00% 111,650 0 0 111,650 Falls Pointe Neuce Rd. at Durant Rd., Raleigh Harris Teeter +, Kohl’s (O.B.O.) 100.00% 106,981 0 86,350 193,331 Leesville Town Centre Leesville Rd. at Leesville Church Rd., Raleigh Harris Teeter +, Rite-Aid 100.00% 112,576 0 0 112,576 Little Brier Creek Little Brier Creek Lane and Brier Leaf Lane, Raliegh Lowe's Food + (O.B.O.) 100.00% 17,209 0 45,802 63,011 Lynnwood Collection Creedmoor Rd at Lynn Road, Raleigh Kroger+ 100.00% 86,362 0 0 86,362 Six Forks Station Six Forks Rd. at Strickland Rd., Raleigh Kmart, Home Depot, Food Lion +, Bed Bath & Beyond, Borders 100.00% 473,806 0 0 473,806 Stonehenge Market Creedmoor Rd. at Bridgeport Dr., Raleigh Harris Teeter +, SteinMart, Eckerd’s 100.00% 188,521 0 0 188,521 Heritage Station Forestville Rd. at Rogers Rd., Wake Forest Harris Teeter + 100.00% 68,778 0 0 68,778 Shoppes at Caveness Farms U.S. Highway 1 at Caveness Farms Rd., Wake Forest 100.00% 18,955 0 0 18,955 North Carolina Total: # of Properties:24 2,617,860 133,810 742,374 3,494,044 Oklahoma Market Boulevard E. Reno Ave. at N. Douglas Ave., Midwest City Color Tyme 100.00% 35,765 0 0 35,765 Town and Country Reno Ave at North Air Depot, Midwest City Office Depot, Big Lots, Westlake Hardware, Sights & Sound 100.00% 135,892 0 0 135,892 Oklahoma Total: # of Properties:2 171,657 0 0 171,657 Oregon Clackamas Square SE 82nd Avenue and SE Causey Avenue, Portland T.J. Maxx, Winco Foods + (O.B.O.) 20.00% (1)(3) 14,828 59,311 62,600 136,739 Oak Grove Market Center SE Mcloughlin Blvd & Oak Grove Ave Safeway + 100.00% 97,207 0 0 97,207 Raleigh Hills Plaza SW Beaverton-Hillsdale Hwy and SW Scholls Ferry Road, Portland Walgreens, New Seasons Market + 20.00% (1)(3) 7,904 31,616 0 39,520 Oregon Total: # of Properties:3 119,939 90,927 62,600 273,466 South Carolina Fresh Market Shoppes 890 William Hilton Head Pkwy, Hilton Head The Fresh Market + 25.00% (1)(3) 21,530 64,590 0 86,120 South Carolina Total: # of Properties:1 21,530 64,590 0 86,120 Tennessee Bartlett Towne Center Bartlett Blvd. at Stage Rd., Bartlett Kroger +, Petco,Dollar Tree, Shoe Carnival 100.00% 179,364 0 0 179,364 Commons at DexterLake Dexter at N. Germantown, Memphis Kroger +, SteinMart, Marshall’s, Samuel's Furniture and Interior 100.00% 166,958 0 0 166,958 Commons at DexterLake Phase II Dexter at N. Germantown, Memphis Kroger +, SteinMart, Marshall’s, Samuel's Furniture and Interior 100.00% 61,538 0 0 61,538 Highland Square Summer at Highland, Memphis Walgreen’s 100.00% 14,490 0 0 14,490 Mendenhall Commons South Mendenahall Rd. and Sanderlin Avenue, Memphis Kroger + 100.00% 80,206 0 0 80,206 Summer Center Summer Ave. at Waring Rd., Memphis Kroger +, Ross Dress for Less 100.00% 148,708 0 0 148,708 Tennessee Total: # of Properties:5 651,264 0 0 651,264 Texas Bell Plaza 45th Ave. at Bell St., Amarillo United Supermarket +, Dollar Tree 15.00% (1) 19,579 110,950 0 130,529 Coronado 34th St. at Wimberly Dr., Amarillo Blockbuster 100.00% 46,829 0 0 46,829 Wolflin Village Wolflin Ave. at Georgia St., Amarillo Office Depot, Sheplers Western Wear #30, Talbots 100.00% 153,084 0 0 153,084 Brodie Oaks South Lamar Blvd. at Loop 360, Austin Hobby Lobby (O.B.O.), Toys "R" Us (O.B.O.), Sun Harvest Farm, Neiman Marcus Last Call 100.00% 226,910 0 109,032 335,942 Calder Calder at 24th St., Beaumont Harmony Science Academy 100.00% 34,641 0 0 34,641 North Park Plaza Eastex Fwy. at Dowlen, Beaumont Target (O.B.O.), Anna’s Linens, David’s Bridal, Toys “R” Us (O.B.O.) 50.00% (1)(3) 70,036 70,036 141,329 281,401 Phelan Phelan at 23rd St, Beaumont Kroger + (O.B.O.) 100.00% 12,000 0 0 12,000 Phelan West Phelan at 23rd St., Beaumont Kroger + (O.B.O.) 66.70% (1)(3) 15,552 7,779 58,890 82,221 Page 29 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Southgate Calder Ave. at 6th St., Beaumont Control Fluids 100.00% 33,555 0 0 33,555 Westmont Dowlen at Phelan, Beaumont Talbot’s, Blockbuster 100.00% 98,071 0 0 98,071 Lone Star Pavilions Texas at Lincoln Ave., College Station Best Buy, Office Depot, Barnes & Noble 100.00% 106,907 0 0 106,907 MontgomeryPlaza Loop 336 West at I-45, Conroe Academy, Conn’s, Goody’s, 99 Cents Only, Petco, Anna's Linens, Spec's 100.00% 296,837 0 0 296,837 River Pointe I-45 at Loop 336, Conroe Kroger + (O.B.O), Incredible Pizza (O.B.O.) 100.00% 44,792 0 144,911 189,703 MoorePlaza S. Padre Island Dr. at Staples, Corpus Christi Office Depot, Marshall’s, H. E. B. + (O.B.O), Target (O.B.O.), Circuit City, Old Navy, Linen’s N Things, Hobby Lobby 100.00% 371,668 0 161,909 533,577 Portairs Ayers St. at Horne Rd., Corpus Christi CVS/pharmacy, Family Dollar, Beall’s 100.00% 118,233 0 0 118,233 OvertonParkPlaza SW Loop 820/Interstate 20 at South Hulen St., Ft.Worth Sports Authority, CircuitCity, PetsMart, Office Depot, T.J. Maxx, Albertsons +, Home Depot (O.B.O.), Anna’s Linens 100.00% 353,302 0 110,000 463,302 Southcliff I-20 at Grandbury Rd., Ft.Worth Jo-Ann’s Fabrics 100.00% 115,827 0 0 115,827 Broadway Broadway at 59th St., Galveston Big Lots, Family Dollar 15.00% (1) 11,172 63,305 0 74,477 Food King Place 25th St. at Avenue P, Galveston Arlan’s + 100.00% 28,062 0 0 28,062 Galveston Place Central City Blvd. at 61st St., Galveston Randall’s +, Office Depot, Spec's Liquor, Palais Royal 100.00% 210,187 0 0 210,187 10/Federal I-10 at Federal Citi Trends, Palais Royal, Seller Bros. + 15.00% (1) 19,871 112,601 0 132,472 Alabama-Shepherd S. Shepherd at W. Alabama Bookstop, PetsMart 100.00% 56,110 0 0 56,110 BayshorePlaza Spencer Hwy. at Burke Rd. Fitness Connections (O.B.O.) 100.00% 35,966 0 86,000 121,966 Bellaire Boulevard Bellaire at S. Rice Randall’s + 100.00% 35,081 0 0 35,081 Braeswood Square N. Braeswood at Chimney Rock Belden’s +, Walgreen’s 100.00% 103,336 0 0 103,336 Centre at Post Oak Westheimer at Post Oak Blvd. Marshall’s, Barnes & Noble, Old Navy, Grand Lux Café, Comp USA 100.00% 182,070 0 0 182,070 Champions Village F.M. 1960 at Champions Forest Dr. Randall’s +, SteinMart, Palais Royal, Cost Plus, Barnes & Noble 100.00% 383,779 0 0 383,779 Crestview Bissonnet at Wilcrest Creative Connection 100.00% 8,970 0 0 8,970 Cullen Place Cullen at Reed C&R Beauty Supply 100.00% 7,316 0 0 7,316 Cullen Plaza Cullen at Wilmington Fiesta +, Family Dollar, Beauty Empire 15.00% (1) 12,678 71,839 0 84,517 Cypress Pointe F.M. 1960 at Cypress Station Kroger +, Office Depot, Babies “R” Us, America's Furniture Brands (O.B.O.) 100.00% 190,704 0 96,660 287,364 Eastpark Mesa Rd. at Tidwell Jack in the Box, CVS, US Postal Services (O.B.O.) 100.00% 1,576 0 0 1,576 Edgebrook Edgebrook at Gulf Fwy. Fiesta +, Bank One, Family Dollar 15.00% (1) 11,749 66,575 0 78,324 Fiesta Village Quitman at Fulton Fiesta + 15.00% (1) 4,537 25,712 0 30,249 Fondren/West Airport Fondren at W. Airport Save-A-Lot + 100.00% 56,593 0 0 56,593 Glenbrook Square Telephone Road Kroger +, Blockbuster 15.00% (1) 11,472 65,011 0 76,483 Griggs Road Griggs at Cullen Family Dollar, Modern City, Citi Trends 15.00% (1) 12,017 68,097 0 80,114 Harrisburg Plaza Harrisburg at Wayside Fallas Paredes 15.00% (1) 14,016 79,422 0 93,438 Heights Plaza 20th St. at Yale Kroger +, Walgreen’s 100.00% 71,777 0 0 71,777 Humblewood Shopping Plaza Eastex Fwy. at F.M. 1960 Kroger +,Conn’s, Walgreen’s, Michael's (O.B.O.), DSW (O.B.O.) 100.00% 178,837 0 99,000 277,837 I-45/Telephone Rd. Center I-45 at Maxwell Street Seller Bros. +, Dollar Tree, FAMSA, Falles Paredes 15.00% (1) 25,891 146,718 0 172,609 IndependencePlaza Town East Blvd., Mesquite Babies “R” Us, Family Dollar 100.00% 179,182 0 0 179,182 JacintoCity Market at Baca Seller Bros. +, CVS/pharmacy 50.00% (1) 24,569 24,569 0 49,138 Lawndale Lawndale at 75th St. Family Dollar, 99 Cents Only, LaMichoacana Meat Market 15.00% (1) 7,709 43,684 0 51,393 Little YorkPlaza Little York at E. Hardy Seller Bros. +, Fallas Paredes 15.00% (1) 17,603 99,750 0 117,353 Lyons Avenue Lyons at Shotwell Fiesta +, Fallas Paredes 15.00% (1) 10,144 57,485 0 67,629 Market at Westchase Westheimer at Wilcrest Whole Foods Market + 100.00% 84,084 0 0 84,084 North Main Square Pecore at N. Main O’Reilly Autoparts 100.00% 18,515 0 0 18,515 North Oaks F.M. 1960 at Veterans Memorial T.J. Maxx, Ross Dress for Less, Staples, Big Lots, DSW, Half Price Books, Anna's Linens, Hobby Lobby, Mardels 15.00% (1) 63,078 357,439 0 420,517 North Triangle I-45 at F.M. 1960 Steak & Ale, CiCi’s Pizza 100.00% 16,060 0 0 16,060 Northbrook Center Northwest Fwy. at W. 34th Randall’s +, Office Depot, Citi Trends, Anna’s Linens, Dollar Tree 100.00% 172,479 0 0 172,479 Northway Northwest Fwy. at 34th Conn’s, Academy, Office Max 100.00% 217,136 0 0 217,136 Northwest Crossing N.W. Fwy. at Hollister Target (O.B.O.), Marshall’s, Babies “R” Us, Best Buy 75.00% (1)(3) 137,507 45,836 120,721 304,064 Oak Forest W. 43rd at Oak Forest Kroger +, Palais Royal, Dollar Tree 100.00% 147,674 0 0 147,674 Orchard Green Gulfton at Renwick Seller Bros. +, Family Dollar 100.00% 74,983 0 0 74,983 Randall's /Cypress Station F.M. 1960 at I-45 Randalls + 100.00% 138,974 0 0 138,974 Randall's /Kings Crossing Kingwood Dr. at Lake Houston Pkwy. Randall’s +, CVS/pharmacy 100.00% 127,525 0 0 127,525 Page 30 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Randall's/Norchester Grant at Jones Vacant 100.00% 107,200 0 0 107,200 Richmond Square Richmond Ave. at W. Loop 610 Best Buy (O.B.O.), Cost Plus 100.00% 35,623 0 58,247 93,870 River Oaks East W. Gray at Woodhead Kroger + 100.00% 71,265 0 0 71,265 River Oaks West W. Gray at S. Shepherd Talbot’s, JoS. A. Bank, Ann Taylor, Gap, Barnes & Noble 100.00% 234,198 0 0 234,198 Sheldon Forest North North, I-10 at Sheldon Gerland’s +, Burke’s Outlet 100.00% 22,040 0 0 22,040 Sheldon Forest South North, I-10 at Sheldon Family Dollar 50.00% (1) 37,670 37,670 0 75,340 Shops at Three Corners S. Main at Old Spanish Trail Fiesta, Office Depot, MacFrugal, PetsMart, Ross Dress for Less, Anna’s Linens, Big Lots 70.00% (1) 176,498 75,642 0 252,140 Southgate W. Fuqua at Hiram Clark Food-A-Rama +, Palais Royal, CVS/pharmacy, Family Dollar 15.00% (1) 18,816 106,624 0 125,440 Spring Plaza Hammerly at Campbell Seller Bros. +, Family Dollar 15.00% (1) 8,425 47,741 0 56,166 Steeplechase Jones Rd. at F.M. 1960 Palais Royal, 99 Cents Only, Anna's Linens, Goodwill Industries 100.00% 194,551 0 99,950 294,501 Stella Link Stella Link at S. Braeswood Seller Bros.+, Spec’s Liquor Warehouse, Burke’s Outlet 100.00% 96,396 0 0 96,396 Studemont Studewood at E. 14th St Fiesta + 100.00% 28,466 0 0 28,466 Ten Blalock Square I-10 at Blalock Fiesta + 100.00% 97,217 0 0 97,217 Village Arcade University at Kirby Gap, Baby Gap 100.00% 57,219 0 0 57,219 Village Arcade-Phase II University at Kirby Talbot’s 100.00% 28,371 0 0 28,371 Village Arcade-Phase III University at Kirby American Eagle Outfitters, Banana Republic, Express 100.00% 106,879 0 0 106,879 Westchase Center Westheimer at Wilcrest Ross Dress for Less, Randall’s +, Golfsmith, Palais Royal, Target (O.B.O.), Petco 100.00% 232,994 0 99,550 332,544 Westhill Village Westheimer at Hillcroft Ross Dress for Less, Office Depot, 99 Cents Only, Anna’s Linens 100.00% 130,562 0 0 130,562 Killeen Marketplace 3200 E. Central Texas Expressway, Killeen Best Buy, Ross Dress for Less, Staples, Home Depot (O.B.O.) 100.00% 115,203 0 135,934 251,137 Cedar Bayou Bayou Rd., La Marque Dollar General, La Marque Fire Dept. (O.B.O) 100.00% 14,873 0 30,688 45,561 North Creek Plaza Del Mar Blvd. at Hwy. I-35, Laredo Old Navy, Bed Bath & Beyond, Best Buy, Target (O.B.O.), H.E.B. + (O.B.O.), Marshall’s 100.00% 242,293 0 206,463 448,756 Plantation Centre Del Mar Blvd. at McPherson Rd., Laredo H.E.B. +, Blockbuster 100.00% 134,919 0 0 134,919 League City Plaza I-45 at F.M. 518, League City Kroger +, Spec’s Liquor Warehouse 15.00% (1) 19,048 107,942 0 126,990 Central Plaza Loop 289 at Slide Rd., Lubbock Bed Bath & Beyond, Old Navy, Staples 100.00% 151,196 0 0 151,196 Town and Country 4th St. at University, Lubbock Hasting’s Records & Books 100.00% 30,743 0 0 30,743 Angelina Village Hwy. 59 at Loop 287, Lufkin Kmart, Ashley Furniture, Conn's 100.00% 256,940 0 0 256,940 Las Tiendas Plaza Expressway 83 at McColl Rd., McAllen Target (O.B.O.), Mervyn’s (O.B.O.), Academy, Conn’s, Ross Dress for Less, Marshall’s, Office Depot 50.00% (1)(3) 143,968 143,968 242,132 530,067 Northcross N. 10th St. at Nolana Loop, McAllen Barnes & Noble 50.00% (1)(3) 38,196 38,196 0 76,391 Old Navy Building 1815 10th Street, McAllen Old Navy 50.00% (1)(3) 7,500 7,500 0 15,000 South 10th St. HEB S. 10th St. at Houston St., McAllen H. E. B. + 50.00% (1)(3) 51,851 51,851 0 103,702 Custer Park SWC Custer Road at Parker Road, Plano Kroger + (O.B.O), Dollar General 100.00% 115,484 0 65,084 180,568 Pitman Corners Custer Road at West 15th, Plano Albertsons +, Tuesday Morning 100.00% 192,283 0 0 192,283 Preston Shepard Place Preston Rd. at Park Blvd. SteinMart, Old Navy, Office Depot, Marshalls, Babies "R" Us, Borders 20.00% (1)(3) 72,667 290,670 0 363,337 Gillham Circle Gillham Circle at Thomas, Port Arthur Family Dollar 100.00% 33,134 0 0 33,134 Starr Plaza U.S. Hwy. 83 at Bridge St., Rio Grande City H. E. B.+, Beall’s, Dollar General 50.00% (1)(3) 88,406 88,406 0 176,812 Rockwall I-30 at Market Center Street, Rockwall Office Max, Petco, Ross Dress for Less, Old Navy, Linens ‘N Things, Michael’s 100.00% 209,051 0 0 209,051 Rose-Rich U.S. Hwy. 90A at Lane Dr., Rosenberg Family Dollar, Palais Royal 100.00% 103,385 0 0 103,385 Lake Pointe Market Center Dalrock Rd. at Lakeview Pkwy., Rowlett Tom Thumb + (O.B.O.), Walgreen’s (O.B.O.) 100.00% 42,860 0 81,176 124,036 Boswell Towne Center Highway 287 at Bailey Boswell Rd., Saginaw Albertsons + (O.B.O) 100.00% 26,088 0 61,747 87,835 Fiesta Trails I-10 at DeZavala Rd., San Antonio H. E. B. + (O.B.O), Target (O.B.O.), Barnes & Noble, Act III Theatres, Marshall’s, Office Max, SteinMart, Petco, Anna’s Linens 100.00% 312,370 0 176,000 488,370 Oak Park Village Nacogdoches at New Braunfels, San Antonio H. E. B. + 100.00% 64,287 0 0 64,287 Parliament Square W. Ave. at Blanco, San Antonio Bernina New Home Sewing Center 100.00% 64,950 0 0 64,950 Parliament Square II W. Ave. at Blanco, San Antonio Incredible Pizza 100.00% 54,541 0 0 54,541 Thousand Oaks Thousand Oaks Dr. at Jones Maltsberger Rd., San Antonio H. E. B. +, Beall’s, Tuesday Morning 15.00% (1) 24,432 138,450 0 162,882 Valley View West Ave. at Blanco Rd., San Antonio Marshall’s, Blockbuster, Dollar Tree 100.00% 89,859 0 0 89,859 Page 31 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Market at Town Center Town Center Blvd., Sugar Land Old Navy, Home Goods, Marshall’s, Linens ‘N Things, DSW Shoe Warehouse, Ross Dress for Less, 100.00% 375,820 0 0 375,820 New Boston Road New Boston at Summerhill, Texarkana Rehkopf’s Grocery +, Salvation Army 100.00% 97,000 0 0 97,000 Island Market Place 6th St. at 9th Ave., Texas City Food King + 100.00% 27,277 0 0 27,277 Palmer Plaza F.M. 1764 at 34th St., Texas City Randall’s +, Big Lots (O.B.O.), Dollar Tree 100.00% 96,526 0 99,980 196,506 Broadway S. Broadway at W. 9th St., Tyler SteinMart 100.00% 60,400 0 0 60,400 Crossroads I-10 at N. Main, Vidor Market Basket +, Beall’s, Baskin’s, Burke’s Outlet 100.00% 115,692 0 0 115,692 Texas Total: # of Properties:103 10,386,444 2,651,468 2,485,403 15,523,313 Utah Alpine Valley Center Main St. at State St., American Fork Super Target + (O.B.O.), Old Navy, Pier 1 Imports, Dollar Tree, Office Depot 33.30% (1)(3) 30,382 60,772 133,500 224,654 Taylorsville Town Center West 4700 South at Redwood Rd., Taylorsville Albertsons + (O.B.O.),Rite Aid 100.00% 94,157 0 40,057 134,214 West JordanTownCenter West 7000 South at S. Redwood Rd., West Jordan Albertsons + , Office Depot, Target (O.B.O.), Petco, PartyCity 100.00% 182,099 0 122,800 304,899 Utah Total: # of Properties:3 306,638 60,772 296,357 663,767 Washington Mukilteo Speedway Center Mukilteo Speedway, Lincoln Way, and Highway 99, Lynnwood Food Emporium +, Bartell Drugs 20.00% (1)(3) 18,055 72,218 0 90,273 Meridian Town Center Meridian Avenue East and 132nd Street East, Puyallup Jo-Ann Fabric & Craft Store, Safeway + (O.B.O) 20.00% (1)(3) 15,533 62,133 65,346 143,012 South Hill Center 43rd Avenue Southwest and Meridian Street South, Puyallup Best Buy, Bed Bath & Beyond, Ross 20.00% (1)(3) 26,804 107,216 0 134,020 Rainer Square Plaza Rainer Avenue South and South Charleston Street, Seattle Safeway + 20.00% (1)(3) 21,485 85,938 0 107,423 Washington Total: # of Properties:4 81,877 327,505 65,346 474,728 Industrial Operating Properties California Siempre Viva Business Park Siempre Viva Rd. at Kerns St., San Diego Hitachi Transport, UPS Supply Chain Solutions, Inc., Bose Corp., NYK Logistics, Eaton Corporation 20.00% (1)(3) 145,353 581,413 0 726,766 California Total: # of Properties:1 145,353 581,413 0 726,766 Florida Lakeland Industrial Center I-4 at County Rd., Lakeland Rooms to Go, Amware Pallet Services, Publix, LaSalle Bristol 100.00% 600,000 0 0 600,000 Lakeland Interestate Industrial Park I Interstate Drive and Kathleen Rd., Lakeland Carolina Logistics Services, Inc., Acuity Specialty Products Group, Inc., Sunrise Medical HHG, Inc. 100.00% 168,400 0 0 168,400 1801 Massaro 1801 Massaro Blvd., Tampa MiTek Industries, Inc. 100.00% 159,000 0 0 159,000 Hopewell Industrial Center Old Hopewell Boulevard and U.S. Highway 301, Tampa Parts Depot, Inc., American Tire Distributors 100.00% 224,483 0 0 224,483 Tampa East Industrial Portfolio 1841 Massaro Blvd., Tampa General Electric, Hughes Supply, Interline Brands, GE Polymershapes 100.00% 512,923 0 0 512,923 Florida Total: # of Properties:5 1,664,806 0 0 1,664,806 Georgia Atlanta Industrial Park Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Target Container Co., Sanderson Industries, Inc., Recall Secure Destruction Services, Inc., Georgia Aquarium, Inc. 100.00% 120,200 0 0 120,200 Atlanta Industrial Park II & VI Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Target Container Co., Sanderson Industries, Inc., Recall Secure Destruction Services, Inc., Georgia Aquarium, Inc. 100.00% 382,100 0 0 382,100 Atlanta Industrial Parkway Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Target Container Co., Sanderson Industries, Inc., Recall Secure Destruction Services, Inc., Georgia Aquarium, Inc. 100.00% 50,000 0 0 50,000 Riverview Distribution Center Fulton Industrial Blvd. at Camp Creek Parkway CHEP USA 100.00% 265,200 0 0 265,200 Sears Logistics 3700 Southside Industrial Way, Atlanta Sears Logistics Services, Inc. 20.00% (1)(3) 80,511 322,043 0 402,554 Page 32 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total SouthPark 3075 Anvil Block Rd and SouthPark Blvd, Atlanta American Tire Distributors 100.00% 234,525 0 0 234,525 Southside Industrial Parkway Southside Industrial Pkwy at Jonesboro Rd., Atlanta Lowe Supply, Inc., Mission Produce, Masco Contractor Services 100.00% 72,000 0 0 72,000 Westlake 125 Camp Creek Parkway and Westlake Parkway, Atlanta Maxwell Chase Technologies, LLC, Nissei ASB Company, Berlin Packaging 100.00% 154,464 0 0 154,464 Kennesaw 75 3850-3900 Kennesaw Prkwy, Kennesaw Clorox Services Company, Builders Specialties, LLC 100.00% 178,467 0 0 178,467 6485 Crescent Drive I-85 at Jimmy Carter Blvd., Norcross Zurn, Pax Industries, Inc., Prime Choice Properties, Inc. 20.00% (1)(3) 72,092 288,368 0 360,460 Georgia Total: # of Properties:8 1,609,559 610,411 0 2,219,970 Tennessee Crowfarn Drive Warehouse Crowfarn Dr. at Getwell Rd., Memphis Diamond Comic Distributors, Inc, Acorn International 20.00% (1)(3) 31,770 127,079 0 158,849 Outland Business Center Outland Center Dr., Memphis Vistar Corporation, TricorBraun, Quest Communications Corporation, Kuehne & Nagel, Inc., Concentra 20.00% (1)(3) 82,028 328,110 0 410,138 Southpoint I & II Pleasant Hill Rd. at Shelby Dr., Memphis AF Services, Sunnywood Products, Inc., Constar 100.00% 570,940 0 0 570,940 Tennessee Total: # of Properties:3 684,738 455,189 0 1,139,927 Texas Midpoint I-20 Distribution Center New York Avenue and Arbrook Boulevard, Arlington DHL, INX International 100.00% 253,165 0 0 253,165 Randol Mill Place Randol Mill Road, Arlington American Institute of Intradermal Cosmetics, Protech Electronics, Inc. 100.00% 54,639 0 0 54,639 Braker 2 Business Center Kramer Ln. at Metric Blvd., Austin Home Team Pest Defense, MJC Electronics Corporation 100.00% 27,359 0 0 27,359 Corporate Center Park I and II Putnam Dr. at Research Blvd., Austin Phoenix – Lamar Corp, Apria Healthcare, Inc., Walgreen Co. 100.00% 119,452 0 0 119,452 Oak Hills Industrial Park Industrial Oaks Blvd., Austin Terracon, Inc., Honeywell 100.00% 89,858 0 0 89,858 Rutland 10 Business Center Metric Blvd. At Centimeter Circle, Austin Media Event Concepts,Inc., Technowood, Inc., Aramark, Liant Manufacturing 100.00% 54,000 0 0 54,000 Southpark A,B,C East St. Elmo Rd. at Woodward St., Austin HJV Associates, Inc., EZ Corp, Inc. 100.00% 78,276 0 0 78,276 Southpoint Service Center Burleson at Promontory Point Dr., Austin Browning Construction Co., Ltd., 100.00% 57,667 0 0 57,667 WellsBranch Corporate Center Wells Branch Pkwy., Austin RDA Promart, Allstate Insurance 100.00% 59,144 0 0 59,144 1625 Diplomat Drive SWC Diplomat Dr. at McDaniel Dr., Carrollton Rooftop Systems, Inc. 100.00% 106,140 0 0 106,140 Midway Business Center Midway at Boyington, Carrollton ProSource, Luxury of Leather 100.00% 141,246 0 0 141,246 Manana Office Center I-35 at Manana, Dallas Omega Environmental Technologies, Dave & Busters, B&B Graphics Finishing Services 100.00% 223,128 0 0 223,128 Newkirk Service Center Newkirk near N.W. Hwy., Dallas Applied Industrial Technologies, AWC 100.00% 105,892 0 0 105,892 Northeast Crossing Office/Service Center East N.W. Hwy. at Shiloh, Dallas Capital Title, Garland Surgery Center 100.00% 78,700 0 0 78,700 Northwest Crossing Office/Service Center N.W. Hwy. at Walton Walker, Dallas Corporate Care, Magnum Cable Corp. 100.00% 126,984 0 0 126,984 RedbirdDistributionCenter Joseph Hardin Drive, Dallas Consolidated Container Company; Texwood Industries, L.P. 100.00% 110,839 0 0 110,839 Regal DistributionCenter Leston Avenue, Dallas Parkland Health & Hosp System, BKM Total Office of Texas, L.P., Global Industries Southwest 100.00% 202,559 0 0 202,559 Space Center Industrial Park Pulaski St. at Irving Blvd., Dallas Weir’s Furniture Village, Inc., Facility Interiors, Inc. 100.00% 264,582 0 0 264,582 McGraw Hill Distribution Center 420 E. Danieldale Rd, DeSoto McGraw Hill Companies, Inc. 100.00% 417,938 0 0 417,938 610 and 11th St. Warehouse Loop 610 at 11th St. Iron Mountain, Luxury Motors 20.00% (1)(3) 48,728 194,914 0 243,642 610 and 11th St. Warehouse Loop 610 at 11th St. Prefco Corp. 100.00% 104,975 0 0 104,975 610/288 Business Park Cannon Street Palmer Logistics 20.00% (1)(3) 59,085 236,341 0 295,426 Beltway 8 Business Park Beltway 8 at Petersham Dr. Terminix, Carrier Sales and Distribution, Odwalla, Inc. 100.00% 157,498 0 0 157,498 Blankenship Building Kempwood Drive Classic Printers 100.00% 59,729 0 0 59,729 Brookhollow Business Center Dacoma at Directors Row Surgeon's Management, Houston Digital Instruments, Pioneer Contract Services 100.00% 133,553 0 0 133,553 Central Park Northwest VI Central Pkwy. at Dacoma Houston Metallurgical Lab, Inc., Desktop Digital Prining, Inc. 100.00% 175,348 0 0 175,348 Central Park Northwest VII Central Pkwy. at Dacoma Lucent Technologies, Inc., Houston Graduate School of Theology 100.00% 103,602 0 0 103,602 Crosspoint Warehouse Crosspoint Foam Enterprises, LLC. 100.00% 72,505 0 0 72,505 Houston Cold Storage Warehouse 7080 Express Lane Houston Central Industries, Inc. 100.00% 128,752 0 0 128,752 Jester Plaza Office Service Center West T.C. Jester Corporate Care of Houston, Milwaukee Electric Tool Corporation 100.00% 100,605 0 0 100,605 Page 33 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Kempwood Industrial Kempwood Dr. at Blankenship Dr. Pioneer Contract Services, Veritas 20.00% (1)(3) 43,898 175,591 0 219,489 Kempwood Industrial Kempwood Dr. at Blankenship Dr. Pioneer Contract Services 100.00% 113,218 0 0 113,218 Lathrop Warehouse Lathrop St. at Larimer St. United D.C., Inc. 20.00% (1)(3) 50,378 201,512 0 251,890 Navigation Business Park Navigation at N. York Packwell, Inc. 20.00% (1)(3) 47,664 190,657 0 238,321 Northway Park II Loop 610 East at Homestead Jet Lube, Inc. 20.00% (1)(3) 60,697 242,786 0 303,483 Railwood F Market at U.S. 90 Shell Oil Company 20.00% (1)(3) 60,000 240,000 0 300,000 Railwood Industrial Park Mesa at U.S. 90 Bison Building Materials, Ltd., DSC Logistics 20.00% (1)(3) 99,531 398,125 0 497,656 Railwood Industrial Park Mesa at U.S. 90 SIG Southwest, Global Stainless Supply, Inc., Meridian IQ 100.00% 402,680 0 0 402,680 South Loop Business Park S. Loop at Long Dr. Plastic Plus Awards, Lumber Liquidators 50.00% (1)(3) 46,225 46,225 0 92,450 Southport Business Park 5 South Loop 610 International Surface Preparation Group, Inc., Sandvik, Inc. 100.00% 160,653 0 0 160,653 Southwest Park II Service Center Rockley Road Bioassay Laboratory, Inc. 100.00% 67,700 0 0 67,700 Stonecrest Business Center Wilcrest at Fallstone Aztec Facility Services, Inc. 100.00% 110,641 0 0 110,641 Town & Country Commerce Center I-10 at Beltway 8 Arizona Tile, Seitel 100.00% 206,000 0 0 206,000 West 10 Business Center II Wirt Rd. at I-10 Summers Group, Inc. 100.00% 82,658 0 0 82,658 West Loop Commerce Center W. Loop N. at I-10 Inter-Tel Technologies 100.00% 34,256 0 0 34,256 West-10 Business Center Wirt Rd. at I-10 Aaron’s Office Furniture 100.00% 102,087 0 0 102,087 Westgate Service Center Park Row Drive at Whiteback Dr. Welltec, Inc.,Wood Group, 3M, Columbia Analytical Services, Inc. 100.00% 119,786 0 0 119,786 Freeport Commerce Center Sterling Street and Statesman Drive, Irving McGraw Hill Companies, Inc., TKS (U.S.A.), Inc., Air Tiger Express 100.00% 50,590 0 0 50,590 Central Plano Business Park Klein Rd. at Plano Pkwy., Plano CK Management, Inc., Minarik Corp. 100.00% 137,785 0 0 137,785 Jupiter Service Center Jupiter near Plano Pkwy., Plano Interceramic Tile, Gemaire Distributors 100.00% 78,480 0 0 78,480 Sherman Plaza Business Park Sherman at Phillips, Richardson Leggett & Platt, Inc., The Volkswagen Store 100.00% 101,137 0 0 101,137 Interwest Business Park Alamo Downs Parkway, San Antonio All-American Sports, Gell Service Company, Inc., Goodman Manufacturing Company, L.P. 100.00% 219,245 0 0 219,245 Isom Business Park 919-981 Isom Road, San Antonio Gate Gourmet, Wells Fargo Bank 100.00% 175,200 0 0 175,200 O'Connor Road Business Park O’Connor Road, San Antonio Ingersoll Rand , TD Industries 100.00% 150,091 0 0 150,091 Freeport Business Center 13215 N. Promenade Blvd., Stafford Fairfield Industries, Yokagawa, Gurwitch Industries 100.00% 251,385 0 0 251,385 Texas Total: # of Properties:50 6,687,933 1,926,151 0 8,614,084 Virginia Enterchange at Northlake A 11900-11998 North Lakeridge Parkway, Ashland Owens & Minor, VSE Corporation, FedEx Ground 100.00% 215,077 0 0 215,077 Enterchange at Northlake C North Lakeridge Parkway & Northlake Park Dr, Ashland Handleman Company, International Paper, Owens & Minor 20.00% (1)(3) 58,623 234,492 0 293,115 Enterchange at Meadowville 2101 Bermuda Hundred Dr, Chester Vacant 20.00% (1)(3) 45,362 181,447 0 226,809 Enterchange at Walthall A & B 1900-1998 Ruffin Mill Rd, Colonial Heights Mazda Motors of America, Inc.,Xymid LLC, Central National-Gottesman, Inc. 20.00% (1)(3) 121,356 485,424 0 606,780 Enterchange at Walthall C 1936-1962 Ruffin Mill Rd, Colonial Heights PSS World Medical, Hill Phoenix 20.00% (1)(3) 52,384 209,538 0 261,922 Enterchange at Walthall D 1700-1798 Ruffin Mill Rd, Colonial Heights Recall, Jim's Formal Wear 100.00% 214,758 0 0 214,758 Interport Business Center A 4800-4890 Eubank Road, Richmond Anderson News, LLC, HD Business LLC, Wyeth 20.00% (1)(3) 89,482 357,930 0 447,412 Interport Business Center B 4700-4790 Eubank Road, Richmond Mid South Building Supply, Inc., Alcoa, EGL Eagle Global Logistics, LP 20.00% (1)(3) 23,600 94,400 0 118,000 Interport Business Center C 5300-5390 Laburnum Ave, Richmond Sears Home Improvement Products, Inc., Ferguson 20.00% (1)(3) 10,977 43,908 0 54,885 Virginia Total: # of Properties:9 831,619 1,607,139 0 2,438,758 Other Operating Properties Arizona Arcadia Biltmore Plaza Campbell Ave. at North 36th St., Phoenix Endurance Rehab, Weingarten Realty Regional Office 100.00% 13,879 0 0 13,879 Arizona Total: # of Properties:1 13,879 0 0 13,879 Texas 1919 North Loop West Hacket Drive at West Loop 610 North State of Texas, Weingarten Realty Regional Office 100.00% 132,978 0 0 132,978 Citadel Plaza Citadel Plaza Dr. Weingarten Realty Investors Corporate Office 100.00% 13,460 0 0 13,460 Page 34 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Texas Total: # of Properties:2 146,438 0 0 146,438 Total Operating Properties # of Properties:381 47,052,877 11,885,976 9,661,963 68,600,812 New Development Arizona Gladden Farms Lon Adams Rd at Tangerine Farms Rd 50.00% (1)(2) 5,842 5,842 108,000 119,685 Mohave Crossroads Bullhead Parkway at State Route 95, BullheadCity 100.00% (2) 139,035 0 197,360 336,395 Raintree Ranch Ray Road at Price Road, Chandler 100.00% (2) 128,106 0 0 128,106 The Shoppes at Parkwood Ranch Southern Avenue and Signal Butte Road, Mesa 100.00% (2) 69,300 0 0 69,300 Arizona Total: # of Properties: 4 342,283 5,842 305,360 653,486 California Jess Ranch Marketplace Bear Valley Road at Jess Ranch Parkway, Apple Valley 50.00% (1)(2)(3) 98,108 98,108 93,696 289,911 Jess Ranch Phase III Bear Valley Road at Jess Ranch Parkway, Apple Valley 50.00% (1)(2)(3) 71,250 71,250 0 142,500 California Total: # of Properties: 2 169,358 169,358 93,696 432,411 Colorado River Point at Sheridan Highway 77 and Highway 88, Sheridan 50.00% (1)(2)(3) 23,669 23,669 327,000 374,338 The Gardens on Havana Mississippi at Havana, Aurora 50.00% (1)(2) 1,388 1,388 142,500 145,276 Colorado Total: # of Properties: 2 25,057 25,057 469,500 519,614 Florida Clermont Landing U.S. 27 & Steve's Road 55.00% (1)(2) 38,191 31,247 104,175 173,613 Colonial Landing East Colonial Dr. at Maguire Boulevard, Orlando 50.00% (1)(2) 131,634 131,634 0 263,267 Curry Ford Young Pines and Curry Ford Rd, Orange County 100.00% (2) 0 0 0 0 Palm Coast Center State Road 100 & Belle Terre Parkway, Palm Coast 50.00% (1)(2) 71,542 71,542 179,476 322,561 Phillips Crossing Interstate 4 and Sand Lake Road, Orlando 100.00% (2) 112,373 0 0 112,373 Phillips Landing Turkey Lake Rd., Orlando 100.00% (2) 38,910 0 219,815 258,725 Florida Total: # of Properties: 6 392,650 234,423 503,466 1,130,539 Georgia South Fulton Town Center NWC South Fulton Parkway @ Hwy 92, Union City 50.00% (1)(2) 1,300 1,300 176,000 178,601 Georgia Total: # of Properties: 1 1,300 1,300 176,000 178,601 Nevada Decatur 215 Decatur at 215 50.00% (1)(2) 1,250 1,250 132,362 134,862 Nevada Total: # of Properties: 1 1,250 1,250 132,362 134,862 North Carolina Southern Pines U.S. 15-501 and Bruce Wood Rd, Southern Pines 100.00% (2) 0 0 0 0 Surf City Crossing Highway 17 and Highway 210, Surf City 75.00% (1)(2) 36,567 12,189 0 48,756 Waterford Village US Hwy 17 & US Hwy 74/76, Leland 75.00% (1)(2) 49,105 16,368 0 65,473 North Carolina Total: # of Properties: 3 85,672 28,557 0 114,229 Tennessee Ridgeway Trace Memphis 100.00% (2) 0 0 137,740 137,740 Page 35 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Tennessee Total: # of Properties: 1 0 0 137,740 137,740 Texas Claywood Industrial Park Clay at Hollister 100.00% (2) 390,141 0 0 390,141 Gateway Station I-35W and McAlister Rd., Burleson 70.00% (1)(2) 21,000 9,000 0 30,000 Horne Street Market I-30 & Horne Street, Fort Worth 100.00% (2) 0 0 0 0 Market at Nolana Nolana Ave and 29th St., McAllen 50.00% (1)(2)(3) 14,624 14,624 203,818 233,067 Market at Sharyland Place U.S. Expressway 83 and Shary Road, Mission 50.00% (1)(2)(3) 45,706 45,706 320,000 411,412 North Sharyland Towne Crossing Shary Rd. at North Hwy. 83, Mission 50.00% (1)(2)(3) 0 0 0 0 North Towne Plaza U.S. 77 and 83 at SHFM 802, Brownsville 75.00% (1)(2) 0 0 117,000 117,000 Railwood G Mesa at U.S. 90 50.00% (1)(2)(3) 105,425 105,425 0 210,850 Sharyland Towne Crossing Shary Rd. at Hwy. 83, Mission 50.00% (1)(2)(3) 172,234 172,234 131,909 476,376 Stevens Ranch NEC SH 211 and Potranco Road, San Antonio 50.00% (1)(2) 0 0 0 0 Tomball Marketplace FM 2920 and Future 249, Tomball 100.00% (2) 0 0 85,000 85,000 Westover Square 151 and Ingram, San Antonio 66.70% (1)(2) 0 0 0 0 Westwood Center Culebra Road and Westwood Loop, San Antonio 100.00% (2) 5,000 0 0 5,000 Texas Total: # of Properties: 13 754,130 346,989 857,727 1,958,846 Utah 300 West Retail Center Paxton Ave and 400 West St 31.80% 0 0 0 0 Utah Total: # of Properties: 1 0 0 0 0 Washington Village at Liberty Lake E. Country Vista Dr. at N. Liberty Rd., Liberty Lake 50.00% (1)(2)(3) 0 0 132,874 132,874 Washington Total: # of Properties: 1 0 0 132,874 132,874 Total New Developments # of Properties: 35 1,771,700 812,776 2,808,725 5,393,202 Unimproved Land Arizona Bullhead Parkway at State Route 95, Bullhead City 7,185 Arizona Total: 7,185 Louisiana U.S. Highway 171 at Parish, DeRidder 462,000 70th St. at Mansfield Rd., Shrevesport 41,704 Louisiana Total: 503,704 North Carolina Creedmoor (Highway 50) and Crabtree Valley Avenue, Raleigh 576,000 U.S. Highway 1 at Caveness Farms Rd., WakeForest 3,380,000 North Carolina Total: 3,956,000 Texas Rock Prairie Rd. at Hwy. 6, College Station 2,590,000 River Pointe Drive at Interstate 45, Conroe 118,483 Leslie Rd. at Bandera Rd., Helotes 75,000 Bissonnet at Wilcrest, Houston 84,629 Citadel Plaza at 610 North Loop, Houston 137,000 East Orem 122,000 Kirkwood at Dashwood Drive, Houston 322,000 Mesa Road at Tidwell, Houston 35,898 Page 36 Table of Contents Weingarten Realty Investors Property Listing at March 31, 2008 Gross Leasable Area WRI Joint Owned Owned Foot WRI Venture by Center Location Anchors % Notes Owned Share Other Total Northwest Freeway at Gessner, Houston 340,456 West Little York at Interstate 45, Houston 161,000 West Loop North at Interstate 10, Houston 145,000 Shaver at Southmore, Pasadena 17,000 9th Ave. at 25th St., Port Arthur 243,000 Highway 3 at Highway 1765, Texas City 201,000 Texas Total: 4,592,466 Total Unimproved Land 9,059,355 Page 37 Table of Contents Weingarten Realty Investors Condensed Consolidated Statements of Income at Prorata Share (in thousands, except per share amounts) Important Note:We are discontinuing the production and distribution of financial statements prepared on a prorata basis. They will not appear in this supplemental package in any future quarters. Three Months Ended March 31, Twelve Months Ended December 31, 2008 2007 2007 2006 2005 2004 Revenues: Rentals $ 160,199 $ 146,097 $ 614,413 $ 538,188 $ 483,558 $ 432,121 Other 2,706 2,141 13,786 7,611 6,395 7,962 Total 162,905 148,238 628,199 545,799 489,953 440,083 Expenses: Depreciation and amortization 45,221 32,892 139,545 122,475 110,530 97,964 Operating 27,484 23,243 108,193 87,764 72,611 68,116 Ad valorem taxes 19,212 16,925 71,732 62,958 56,274 49,578 General and administrative 6,887 6,619 27,180 23,902 17,436 16,125 Impairment loss 3,200 Total 98,804 79,679 346,650 297,099 256,851 234,983 Operating Income 64,101 68,559 281,549 248,700 233,102 205,100 Interest Expense (35,269 ) (37,172 ) (153,577 ) (146,150 ) (128,270 ) (114,485 ) Interest and Other Income 1,404 2,756 12,543 10,686 3,635 2,553 Loss on Redemption of Preferred Shares (3,566 ) Income Allocated to Minority Interests (1,194 ) (1,106 ) (5,155 ) (5,453 ) (5,218 ) (3,990 ) Gain on Sale of Properties 26 2,089 6,255 26,549 22,102 1,460 Gain on Land and Merchant Development Sales 667 666 15,973 8,274 889 (Provision) Benefit for Income Taxes (749 ) 9 (4,076 ) (1,366 ) Income From Continuing Operations 28,986 35,801 153,512 141,240 126,240 87,072 Operating Income From Discontinued Operations 265 2,728 4,626 18,263 27,954 29,426 Gain on Sale of Properties From Discontinued Operations 8,143 12,856 79,879 145,507 65,459 24,883 Income From Discontinued Operations 8,408 15,584 84,505 163,770 93,413 54,309 Net Income 37,394 51,385 238,017 305,010 219,653 141,381 Preferred Share Dividends (8,618 ) (4,728 ) (25,375 ) (10,101 ) (10,101 ) (7,470 ) Net Income Available to Common Shareholders $ 28,776 $ 46,657 $ 212,642 $ 294,909 $ 209,552 $ 133,911 Net Income Per Common Share - Basic $ 0.34 $ 0.54 $ 2.49 $ 3.36 $ 2.35 $ 1.55 Net Income Per Common Share - Diluted $ 0.34 $ 0.53 $ 2.44 $ 3.27 $ 2.31 $ 1.54 Note: Prorata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. The Condensed Consolidated Statements of Income at Prorata Share include the real estate operations of joint ventures and partnerships at WRI's ownership percentages ranging from 7.8% to 81% except for the operations of down-reit partnerships, which are included at 100%. Page 38 Table of Contents Weingarten Realty Investors Consolidated Balance Sheets at Prorata Share (in thousands, except per share amounts) Important Note:We are discontinuing the production and distribution of financial statements prepared on a prorata bais.They will not appear in this supplemental package in any future quarters. March 31, December 31, 2008 2007 ASSETS Property $ 5,209,452 $ 5,287,823 Accumulated Depreciation (757,136 ) (788,141 ) Property Held for Sale, net 7,590 Property, net 4,459,906 4,499,682 Notes Receivable from Real Estate Joint Ventures and Partnerships 114,714 88,804 Unamortized Debt and Lease Costs 125,984 130,255 Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $10,397 in 2008 and $10,055 in 2007) 98,018 102,527 Cash and Cash Equivalents 66,165 71,550 Restricted Deposits and Mortgage Escrows 30,120 56,331 Other 180,369 143,960 Total $ 5,075,276 $ 5,093,109 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 3,160,646 $ 3,242,349 Accounts Payable and Accrued Expenses 126,492 166,694 Other 209,613 149,938 Total 3,496,751 3,558,981 Minority Interest 126,810 64,163 Commitments and Contingencies Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest;100 shares issued and outstanding in 2008 and 2007;liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2008 and 2007;liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 80 shares issued and outstanding in 2008 and 2007; liquidation preference $200,000 2 2 Variable-rate Series G cumulative redeemable preferred shares of beneficial interest, 80 shares issued and outstanding in 2008 and 2007; liquidation preference $200,000 2 2 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 83,933 in 2008 and 85,146 in 2007 2,528 2,565 Treasury Shares of Beneficial Interest - par value, $.03 per share; 1,370 shares outstanding in 2007 (41 ) Accumulated Additional Paid-In Capital 1,444,180 1,442,027 Net Income in Excess of Accumulated Dividends 27,459 42,739 Accumulated Other Comprehensive Loss (22,460 ) (17,333 ) Shareholders' Equity 1,451,715 1,469,965 Total $ 5,075,276 $ 5,093,109 Note: Prorata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. The Consolidated Balance Sheets at Prorata Share include the real estate operations of joint ventures and partnerships at WRI's ownership percentages ranging from 7.8% to 81% except for the operations of down-reit partnerships, which are included at 100%. Page 39
